Exhibit 10.12



AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

LODGING FUND REIT III OP, LP









June 15, 2020





















THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 NOR APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION NOR BY THE SECURITIES REGULATORY AUTHORITY OF ANY STATE, NOR HAS ANY
COMMISSION OR AUTHORITY PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR
THE ACCURACY OR ADEQUACY OF ANY DISCLOSURE MADE IN CONNECTION THEREWITH.  ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.  THE SECURITIES OFFERED
HEREBY MAY NOT BE RESOLD WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933
AND APPLICABLE STATE SECURITIES LAWS OR EXEMPTION THEREFROM.  ANY TRANSFER OF
THE SECURITIES REPRESENTED BY THIS AGREEMENT IS FURTHER SUBJECT TO OTHER
RESTRICTIONS, TERMS, AND CONDITIONS WHICH ARE SET FORTH IN THIS AGREEMENT.









--------------------------------------------------------------------------------

TABLE OF CONTENTS





Page







1.

DEFINED TERMS

1







2.

PARTNERSHIP ORGANIZATION

10



2.1

Organization

10



2.2

Name

10



2.3

Office and Registered Agent

10



2.4

Partners

10



2.5

Term and Dissolution

10



2.6

Filing of Certificate and Perfection of Limited Partnership

10



2.7

Certificates Describing Common Limited Units

11



2.8

Partnership Interests are Securities

11







3.

PURPOSE

11



3.1

Business of the Partnership

11



3.2

Powers

11



3.3

Relationship with Partners

11







4.

CAPITAL CONTRIBUTIONS AND ACCOUNTS

12



4.1

Capital Contributions

12



4.2

Additional Capital Contributions and Issuances of Additional Partnership
Interests

12



4.3

Issuances of Additional Partnership Interests

12



4.4

General Partner Issuance of Additional Securities

13



4.5

Additional Funding

14



4.6

Capital Accounts

14



4.7

Percentage Interests

15



4.8

No Interest on Contributions

15



4.9

Return of Capital Contributions

15



4.10

No Third Party Beneficiary

15



4.11

Issuance of Common Warrants

15



4.12

Issuance of Series GO Limited Units

16



4.13

Issuance of Series T Limited Units

16



4.14

Issuance of Interval Units

16



4.15

Deficit Restoration Obligation

16







5.

NET INCOME AND NET LOSS

16



5.1

Allocation of Net Income and Net Loss

16



5.2

Nonrecourse Deductions; Minimum Gain Chargeback

17



5.3

Qualified Income Offset

17



5.4

Capital Account Deficits

18



5.5

Allocations Between Transferor and Transferee

18



5.6

Definition of Net Income and Net Loss

18



5.7

Curative Allocations

18



5.8

Series B Limited Unit Allocation

19



5.9

Series T Limited Unit Allocation

19



5.10

Special Allocation

19



5.11

Substantial Economic Effect

19



5.12

Special Allocations

19







6.

DISTRIBUTIONS

20



6.1

Distribution of Cash

20



6.2

Withholding

20



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)







Page











6.3

Series B Limited Partner Distributions

21



6.4

Series T Limited Partner Distributions

21



6.5

Partner Distributions

21



6.6

Special Distributions

22



6.7

REIT Distribution Requirements

22



6.8

No Right to Distributions in Kind

22



6.9

Limitations on Return of Capital Contributions

22



6.10

Distributions Upon Liquidation

22







7.

RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

23



7.1

Management of the Partnership

23



7.2

Delegation of Authority

25



7.3

Indemnification and Exculpation of Covered Persons

25



7.4

Liability of the General Partner

27



7.5

Reimbursement of General Partner

28



7.6

Outside Activities

29



7.7

Employment or Retention of Affiliates

29



7.8

General Partner Participation

29



7.9

Title to Partnership Assets

30



7.10

Redemptions

30



7.11

Reliance by Third Parties

30



7.12

Officers

30







8.

CHANGES IN GENERAL PARTNER

31



8.1

Transfer of the General Partner’s Partnership Interest

31



8.2

Admission of a Substitute or Additional General Partner

32



8.3

Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner

33



8.4

Removal of a General Partner

33







9.

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

34



9.1

Management of the Partnership

34



9.2

Power of Attorney

34



9.3

Limitation on Liability of Limited Partners

34



9.4

Exchange Right

35



9.5

Call Right

37



9.6

Put Option

39



9.7

Conversion of Series T Limited Units

40







10.

TRANSFERS OF LIMITED PARTNER INTERESTS

40



10.1

Restrictions on Transfer of Limited Partner Interests

40



10.2

Admission of Substitute Limited Partner

41



10.3

Rights of Assignees of Partnership Interests

42



10.4

Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner

42



10.5

Joint Ownership of Interests

42



10.6

Repurchase of Units

43



10.7

Repurchase of Interval Units

43







11.

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

44



11.1

Books and Records

44



11.2

Custody of Partnership Funds; Bank Accounts

44



11.3

Fiscal and Taxable Year

44



11.4

Annual Tax Information and Report

44



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)







Page











11.5

Partnership Representative; Tax Elections

44



11.6

Reports to Limited Partners

45



11.7

Access to Books and Records

45







12.

AMENDMENT OF AGREEMENT; MERGER

46



12.1

Amendment Related to Merger

46



12.2

Amendment Without the Consent of the Limited Partners

46



12.3

Amendments Requiring Approval of Series B Limited Partners

47



12.4

Amendments Requiring Approval of Series T Limited Partners and Series GO Limited
Partners

47



12.5

Meetings of Partners

47









13.

TERM AND DISSOLUTION

49



13.3

Certificate of Cancellation

49



13.4

Liquidation of Property

49



13.5

Distributions Upon Dissolution

50







14.

POWER OF ATTORNEY

50



14.1

Appointment

50



14.2

Irrevocability, Waiver of Defense and Delivery

50







15.

REPRESENTATIONS AND WARRANTIES

51



15.1

Authority of Individuals

51



15.2

Authority of Non-Individuals

51



15.3

Enforceability

51



15.4

Investment Purpose

51



15.5

Ownership Limits

51



15.6

Ownership Disclosure

51



15.7

Assignment

52



15.8

Violations

52



15.9

Survival

52







16.

GENERAL PROVISIONS

52



16.1

Notices

52



16.2

Survival of Rights

52



16.3

Additional Documents

52



16.4

Severability

52



16.5

Entire Agreement

52



16.6

Pronouns and Plurals

52



16.7

Headings

52



16.8

Counterparts

53



16.9

Governing Law

53



16.10

Electronic Signatures

53



EXHIBITS

Exhibit A

–

Partners’ Capital Contributions and Percentage Interests

Exhibit B

–

Notice of Exercise of Exchange Right

Exhibit C

–

Call Notice





iii

--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

LODGING FUND REIT III OP, LP

This Amended and Restated Limited Partnership Agreement of Lodging Fund REIT III
OP, LP (this “Agreement”) is entered into effective as of June 15, 2020, by and
among Lodging Fund REIT III, Inc., a Maryland corporation (the “General
Partner”), and the Limited Partners set forth on Exhibit A.  Capitalized terms
used herein but not otherwise defined shall have the meanings set forth in
Section 1.

RECITALS

WHEREAS, the Partnership exists pursuant to that certain Limited Partnership
Agreement of Lodging Fund REIT III OP, LP, dated April 11, 2018 (the “Original
Agreement”).

WHEREAS, the Partners hereby desire to amend the Original Agreement to (i)
establish the terms of 2 new series of Limited Partner Units designated as
Series Growth & Opportunity Limited Units and Series T Limited Units to be
issued from time to time, (ii) establish the terms of a new series of General
Partner Units designated as Interval Units to be issued from time to time and
(iii) make certain other amendments to the Original Agreement.

WHEREAS, the General Partner and the Series B Limited Partner hereby desire to
amend and restate the Original Agreement in its entirety and enter into this
Amended and Restated Limited Partnership Agreement of the Partnership.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Partners hereby amend and restate the Original
Agreement in its entirety as follows:

1.          Defined Terms.

The following defined terms used in this Agreement shall have the meanings
specified below:

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 4.3 as set forth on Exhibit A.

“Additional Securities” means any additional REIT Shares (other than REIT Shares
issued in connection with an exchange pursuant to Section 9.4) or rights,
options, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase REIT Shares, as set forth in Section 4.4.

“Adjustment Year” has the meaning set forth in Section 6225(d)(2) of the Code.

“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, trustees, officers, managers or employees of the General Partner, and
any accounting and legal expenses of the General Partner, which expenses the
Partners have agreed are expenses of the Partnership and not the General Partner
and (iii) to the extent not included in clause (ii) above, REIT Expenses;
provided, however, that Administrative Expenses shall not include any







--------------------------------------------------------------------------------

administrative costs and expenses incurred by the General Partner that are
attributable to Properties or partnership interests in a GP Subsidiary (other
than the Partnership) that are owned by the General Partner directly.

“Advisor” means Legendary Capital REIT III, LLC, a Delaware limited liability
company, or any successor Person (or Persons), if any, appointed, employed or
contracted with by the General Partner and responsible for directing or
performing the day-to-day business affairs of the General Partner, including any
Person to whom the Advisor subcontracts all or substantially all of such
functions.

“Advisor Termination Event” means a termination of the Advisor as a result of
any reason other than fraud or gross negligence.

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly, owning, controlling or holding with the power to vote 10% or more of
the outstanding voting securities of such other Person, (ii) any Person 10% or
more of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with the power to vote, by such other Person, (iii) any
Person directly or indirectly controlling, controlled by or under common control
with such other Person, (iv) any executive officer, director, manager, trustee
or general partner of such other Person and (v) any legal entity for which such
Person acts as an executive officer, director, manager, trustee or general
partner.

“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner and in the case of any other required determination, the fair
market value as determined by the General Partner in its sole discretion.  The
gross fair market value shall be reduced by any liabilities assumed in the
transfer or to which the property is taken subject to.  The General Partner
shall establish the book value of the Partners’ Capital Accounts in its sole
discretion.

“Agreement” means this Amended and Restated Limited Partnership Agreement of
Lodging Fund REIT III OP, LP, as amended or restated from time to time, as the
context requires.

“Applicable Cap Rate” means the conversion capitalization rate determined by the
General Partner at the time of the issuance of the Series T Limited Units.

“Board of Directors” means the board of directors of the General Partner.

“Call Notice” means a Call Notice, as defined in Section 9.5.1 and substantially
in the form set forth on Exhibit C.

“Call Right” has the meaning set forth in Section 9.5.1.

“Called Unit” has the meaning set forth in Section 9.5.1.

“Capital Account” has the meaning set forth in Section 4.6.

“Capital Contribution” means the net amount of cash, cash equivalents and the
Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of this Agreement.  Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.

“Cash Amount” means an amount equal to the product of the Value of one REIT
Share and the REIT Shares Amount on the applicable date of determination with
respect to the Common Limited



2

--------------------------------------------------------------------------------

Partners and the fair market value determined by the General Partner for any
other Limited Partner Units; provided, however, if there is a Termination Event
the value at the time of the Termination Event shall equal the fair market value
or the consideration issued for such other Limited Partner Units in the
transaction.

“Certificate” means that certain Certificate of Limited Partnership of the
Partnership filed with the office of the Secretary of State of the State of
Delaware, as amended from time to time in accordance with the terms hereof and
the Act.

“Charter” means the Articles of Amendment and Restatement of the General Partner
filed with the Maryland State Department of Assessments and Taxation, as amended
or restated from time to time.

“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time.  Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.

“Commission” means the United States Securities and Exchange Commission.

“Common General Unit” means a General Partner Unit that is designated as a
Common General Unit having the rights, powers, privileges, restrictions,
qualifications and limitations as set forth in this Agreement in respect of the
General Partner.

“Common Limited Partner” means any Person named as a Common Limited Partner as
set forth on Exhibit A, and any Person who becomes a Substitute Limited Partner
or Additional Limited Partner, in such Person’s capacity as a Common Limited
Partner in the Partnership.

“Common Limited Unit” means an interest in the Partnership entitling a Common
Limited Partner to the respective voting and other rights and Net Income and Net
Loss as provided for in this Agreement.

“Common Majority Vote” means the vote of more than 50% of the Common Limited
Units entitled to vote.  Common Limited Partners shall be entitled to cast one
vote for each Common Limited Unit they own, and a fractional vote for each
fractional Common Limited Unit they own.  In the event that the Partnership does
not obtain approval of at least 50% of the Common Limited Units entitled to
vote, then the item, if acted upon at a meeting and not by written consent, will
be deemed approved if at least 50% of the Common Limited Units that participated
in the vote were cast in favor of approval of the item subject to the vote
unless a greater percentage is mandated by applicable law.

“Common Warrants” mean warrants for the purchase of Common Limited Units.

“Conversion Factor” means 1.0, provided that in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) subdivides its outstanding REIT Shares or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares (without conducting
an analogous combination of the Common Limited Units), the Conversion Factor
shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such date and, provided further, that in the event
that an entity other than an Affiliate of the General Partner shall become a
General Partner pursuant to any merger, consolidation or combination of the
General Partner with or into another entity (the “Successor Entity”),



3

--------------------------------------------------------------------------------

the Conversion Factor shall be adjusted by multiplying the Conversion Factor by
the number of shares of the Successor Entity into which one REIT Share is
converted pursuant to such merger, consolidation or combination, determined as
of the date of such merger, consolidation or combination.  Any adjustment to the
Conversion Factor shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event; provided,
however, that if the General Partner receives an Exchange Notice after the
record date, but prior to the effective date of such dividend, distribution,
subdivision or combination, the Conversion Factor shall be determined as if the
General Partner had received the Exchange Notice immediately prior to the record
date for such dividend, distribution, subdivision or combination.

“Covered Person” means (i) the General Partner, its Affiliates or any of their
respective officers, trustees, directors, stockholders, partners, members,
managers, employees, representatives or agents, (ii) any officer, employee,
representative or agent of the Partnership and their Affiliates, (iii) the
Advisor or a director, officer, manager, employee of the Advisor or another
agent of the Advisor if such agent is an Affiliate of the Advisor and (iv) such
other Persons (including Affiliates of the General Partner or the Partnership)
as the General Partner may designate as a “Covered Person” for purposes of this
Agreement in its sole discretion.

“Defaulting Limited Partner” has the meaning set forth in Section 6.2.

“Distributions” means any distributions of money or other property by the
General Partner to the owners of REIT Shares, including distributions that may
constitute a return of capital for federal income tax purposes.

“Event of Bankruptcy” as to any Person means (i) the filing of a petition for
relief as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978
or similar provision of law of any jurisdiction (except if such petition is
contested by such Person and is dismissed within 90 days), (ii) the insolvency
or bankruptcy of such Person as finally determined by a court proceeding,
(iii) the filing by such Person of a petition or application to accomplish the
same or for the appointment of a receiver or a trustee for such Person or a
substantial part of its assets or (iv) the commencement of any proceedings
relating to such Person as a debtor under any other reorganization, arrangement,
insolvency, adjustment of debt or liquidation law of any jurisdiction, whether
now in existence or hereinafter in effect, either by such Person or by another,
provided that if such proceeding is commenced by another, such Person indicates
its approval of such proceeding, consents thereto or acquiesces therein, or such
proceeding is contested by such Person and is not finally dismissed within 90
days.

“Excepted Holder Limit” means the percentage limit of the outstanding shares of
stock of the General Partner of any class or series, including common shares or
preferred shares, established by the Board of Directors for a Person that is
exempt from the Shareholder Limitation.

“Exchange Date” means the date when all of the following have occurred: (i) the
REIT Shares are listed on a national securities exchange, a Termination Event
or, as determined in the sole discretion of the General Partner, the occurrence
of a similar event, (ii) the Limited Partner has held its Common Limited Units
or Series GO Limited Units for at least one year, (iii) the REIT Shares to be
issued pursuant to the redemption have been registered with the SEC and the
registration statement has been declared effective, or an exemption from
registration is available and (iv) the exchange does not result in a violation
of the Shareholder Limitation.  Notwithstanding the above, the General Partner
may waive any of the above in its sole discretion other than (ii) or (iv).

“Exchange Notice” means a Notice of Exercise of Exchange Right, substantially in
the form set forth on Exhibit B.



4

--------------------------------------------------------------------------------

“Exchange Right” has the meaning set forth in Section 9.4.1.

“Exchanging Partner” has the meaning set forth in Section 9.4.1.

“General Partner” means Lodging Fund REIT III, Inc., a Maryland corporation, and
any Person who becomes a substitute or additional General Partner as provided
herein, and any successor General Partner, in such Person’s capacity as the
General Partner of the Partnership.

“General Partner Loan” has the meaning set forth in Section 6.2.

“General Partner Interest” means a Partnership Interest held by the General
Partner.

“General Partner Unit” means a Common General Unit or an Interval Unit.

“GP Subsidiary” means any partnership, limited liability company, corporation or
other entity (other than the Partnership) of which a majority of (i) the voting
power of the voting equity securities or (ii) the outstanding equity interests
are owned by the General Partner or a direct or indirect Subsidiary of the
General Partner.

“Guaranty Amount” means the amount of any Guaranty Loan that is guaranteed by
the Series B Limited Partner or its owners or Affiliates.

“Guaranty Loan” means any loan to the Partnership or its Subsidiaries guaranteed
by the Series B Limited Partner or its owners or Affiliates.

“Imputed Underpayment” has the meaning set forth in Section 11.5.2(a).

“Independent Directors” shall have the meaning set forth in the Charter at such
time as the Charter establishes the definition.  Notwithstanding any other
provision set forth in this Agreement, any provision requiring the approval of
the Independent Directors under this Agreement shall not be effective or
applicable until the Independent Directors are appointed.

“Interval Share” means a share of interval common stock in the General Partner
(or successor entity, as the case may be).

“Interval Unit” means a General Partner Unit that is designated as an Interval
Unit having the rights, powers, privileges, restrictions, qualifications and
limitations as set forth in this Agreement in respect of the General Partner.

“Interval Units Repurchase Reserve” has the meaning set forth in Section 10.7.1.

“Interval Units Reserve Assets” has the meaning set forth in Section 10.7.1.

“Joint Venture” means any joint venture or partnership (including a limited
liability company) arrangement in which the Partnership is a co-venturer or
partner (or member or manager) which is established to acquire Property.

“Limited Partner” means any Person named as a Common Limited Partner, Series B
Limited Partner, Series GO Limited Partner or Series T Limited Partner as set
forth on Exhibit A, and any Person who becomes a Substitute Limited Partner or
Additional Limited Partner, in such Person’s capacity as a Limited Partner in
the Partnership.



5

--------------------------------------------------------------------------------

“Limited Partner Interest” means a Partnership Interest held by a Limited
Partner.

“Limited Partner Unit” means a Common Limited Unit, Series B Limited Unit,
Series GO Limited Unit or Series T Limited Unit.

“Majority Vote” means the vote of more than 50% of the Voting Participating
Partnership Units entitled to vote.  Partners shall be entitled to cast one vote
for each Voting Participating Partnership Unit they own, and a fractional vote
for each fractional Voting Participating Partnership Unit they own.  In the
event that the Partnership does not obtain approval of at least 50% of the
Voting Participating Partnership Units entitled to vote, then the item, if acted
upon at a meeting and not by written consent, will be deemed approved if at
least 50% of the Voting Participating Partnership Units that participated in the
vote were cast in favor of approval of the item subject to the vote unless a
greater percentage is mandated by applicable law.

“Net Income” has the meaning set forth in Section 5.6.

“Net Income from Sale or Exchange” shall mean the Net Income realized by the
Partnership from the sale, exchange or other disposition of the Property.

“Net Loss” has the meaning set forth in Section 5.6.

“Offer” has the meaning set forth in Section 8.1.2(b).

“Original Agreement” has the meaning set forth in the Recitals.

“Original Capital Contribution” means the full amount of the sales proceeds
received by the General Partner on the sale of its shares (determined on a
grossed-up basis) as contributed to the Partnership.

“Participating Amount” means for any period after December 31, 2020, one dollar
($1), for any period after December 31, 2021, two dollars ($2) and for any
period after December 31, 2022, three dollars ($3).  The Participating Amount is
a singular determination and not a cumulative determination.

“Participating Partnership Unit” means a Common Limited Unit, Series GO Limited
Unit and a General Partner Unit.

“Partner” means any General Partner or Limited Partner.  The names and addresses
of the Partners and the number of Partnership Units held by each Partner are set
forth on Exhibit A.

“Partner Minimum Gain” has the meaning set forth in Regulations Section
1.704-2(i).  A Partner’s share of Partner Minimum Gain shall be determined in
accordance with Regulations Section 1.704-2(i)(5).

“Partnership” means Lodging Fund REIT III OP, LP, a Delaware limited
partnership.

“Partnership Interest” means an ownership interest in the Partnership held by a
Partner at any particular time, including the right of such Partner to any and
all benefits to which such Partner may be entitled as provided in this Agreement
and in the Act, together with all obligations of such Partner to comply with the
provisions of this Agreement and the Act.

“Partnership Loan” has the meaning set forth in Section 6.2.



6

--------------------------------------------------------------------------------

“Partnership Minimum Gain” has the meaning as set forth in Regulations
Section 1.704-2(b)(2).  In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains.  A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 6.1, which record date
shall be the same as the record date established by the General Partner for a
distribution to its stockholders.

“Partnership Unit” means a Limited Partner Unit and a General Partner Unit.  The
Partnership Units held by each Partner are set forth on Exhibit A.

“Percentage Interest” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the number of Participating
Partnership Units owned by such Partner by the total number of Participating
Partnership Units then outstanding as set forth on Exhibit A.  The Percentage
Interest of each Partner shall be as set forth on Exhibit A.

“Person” means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity.

“Property” means any Real Estate Related Asset, or other investment in which the
Partnership holds an ownership interest.

“Put Notice” has the meaning set forth in Section 9.6.1.

“Put Right” has the meaning set forth in Section 9.6.1.

“Put Unit” has the meaning set forth in Section 9.6.1.

“Real Estate” means (i) the real property, including the buildings located
thereon, (ii) the real property only or (iii) the buildings only, which are
acquired by the Partnership, either directly or through Joint Ventures.

“Real Estate Related Assets” means unimproved and improved Real Estate including
any related assets and any direct or indirect interest therein, including,
without limitation, fee or leasehold interests, options, leases, Joint Venture
interests, equity and debt securities of entities that own real estate,
mortgages on Real Estate, mezzanine loans secured by junior liens on Real
Estate, preferred equity interests in a property owner’s interest in Real Estate
and other contractual rights in real estate.

“Regulations” means the Federal income tax regulations promulgated under the
Code, as amended and as hereafter amended from time to time.  Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.

“Regulatory Allocations” has the meaning set forth in Section 5.7.

“REIT” means a real estate investment trust described under Sections 856 through
860 of the Code.



7

--------------------------------------------------------------------------------

“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes of this Agreement,
be included within the definition of General Partner), including taxes, fees and
assessments associated therewith, any and all costs, expenses or fees payable to
any director, trustee, officer, manager or employee of the General Partner,
asset management and other fees payable to the General Partner, (ii) costs and
expenses relating to any offering, issuance or registration of securities by the
General Partner and all statements, reports, fees and expenses incidental
thereto, including, without limitation, underwriting discounts and selling
commissions applicable to any such offering of securities, and any costs and
expenses associated with any claims made by any holders of such securities or
any underwriters, placement agents or brokers/dealers thereof, (iii) costs and
expenses associated with any repurchase of any securities by the General
Partner, (iv) costs and expenses associated with the preparation and filing of
any periodic or other reports and communications by the General Partner under
federal, state or local laws or regulations, including filings with the
Commission or any state, (v) costs and expenses associated with compliance by
the General Partner with laws, rules and regulations promulgated by any
regulatory body, including the Commission, any state and any securities
exchange, (vi) costs and expenses associated with any Section 401(k) plan,
incentive plan, bonus plan or other plan providing for compensation for the
employees of the General Partner, (vii) costs and expenses incurred by the
General Partner relating to any issuance or redemption of Partnership Interests
or REIT Shares and (viii) all other operating or administrative costs of the
General Partner incurred in the ordinary course of its business on behalf of or
in connection with the Partnership.

“REIT Share” means a share of common stock in the General Partner (or successor
entity, as the case may be) including an Interval Share.

“REIT Shares Amount” means a number of REIT Shares equal to the product of the
number of Common Limited Units offered for exchange by an Exchanging Partner,
multiplied by the Conversion Factor as adjusted to and including the Specified
Exchange Date; provided that in the event the General Partner issues to all
holders of REIT Shares or options, warrants, convertible or exchangeable
securities or other rights entitling the stockholders to subscribe for or
purchase REIT Shares, or any other securities or property (collectively, the
“rights”), and the rights have not expired at the Specified Exchange Date, then
the REIT Shares Amount shall also include the rights issuable to a holder of the
REIT Shares on the record date fixed for purposes of determining the holders of
REIT Shares entitled to rights.  In addition, if the REIT Shares Amount is
required to be determined for the Series GO Limited Units the amount shall be
determined by multiplying the REIT Shares Amount by a fraction, the numerator of
which shall be the fair market value of the Series GO Limited Units and the
denominator of which shall be the Share NAV.

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.

“Series B Limited Partner” means a Series B Limited Partner as set forth on
Exhibit A, and any Person who becomes a Substitute Limited Partner or Additional
Limited Partner, in such Person’s capacity as a Series B Limited Partner.

“Series B Limited Unit” shall represent an interest in the Partnership entitling
a Series B Limited Partner to the respective voting and other rights and Net
Income and Net Loss as provided for in this Agreement.

“Series GO Limited Partner” means a Series Growth & Opportunity Limited Partner
as set forth on Exhibit A, and any Person who becomes a Substitute Limited
Partner or Additional Limited Partner, in such Person’s capacity as a Series
Growth & Opportunity Limited Partner.



8

--------------------------------------------------------------------------------

“Series GO Limited Unit” shall represent an interest in the Partnership
entitling a Series Growth & Opportunity Limited Partner to the respective voting
and other rights and Net Income and Net Loss as provided for in this Agreement.

“Series T Limited Partner” means a Series T Limited Partner as set forth on
Exhibit A, and any Person who becomes a Substitute Limited Partner or Additional
Limited Partner, in such Person’s capacity as a Series T Limited Partner.

“Series T Limited Unit” shall represent an interest in the Partnership entitling
a Series T Limited Partner to the respective voting and other rights and Net
Income and Net Loss as provided for in this Agreement.

“Series T Value” means a value determined by (a) applying the Applicable Cap
Rate when applied to the then current trailing 12-month net operating income of
the Property contributed in exchange for the Series T Limited Units, less
amounts incurred or accrued by the Partnership for (i) any funds advanced
against contributor closing or other costs at the original issuance of the
Series T Limited Units, as determined by the General Partner in its sole
discretion at the time of issuance of the Series T Units, (ii) loan assumption
fees and related expenses, (iii) costs of defeasance and related expenses, if
applicable, (iv) property improvement plan and capital expenditures of the
Property after contribution, (v) operating cash infused by the Partnership,
(vi) any other unreimbursed costs of operating the contributed Property and
(vii) an agreed upon specified return on items (i) through (vi), and
(b) applying any other terms and conditions determined by the General Partner in
its sole discretion at the time of issuance of the Series T Limited Units.

“Shareholder Limitation” means not more than 9.8% (i) in value of the aggregate
outstanding shares of all classes or series of stock of the General Partner and
(ii) in value or in number of shares (whichever is more restrictive) of the
aggregate outstanding shares of common stock of the General Partner.

“Share NAV” means the value of a REIT Share, as determined by the Board of
Directors.

“Specified Exchange Date” means the first business day of the month that is at
least 60 business days after the receipt by the General Partner of the Exchange
Notice.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests are owned, directly or indirectly, by such
Person.

“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 10.2.

“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor.”

“Surviving General Partner” has the meaning set forth in Section 8.1.3.

“Termination Event” means the sale of all or substantially all of the General
Partner Units held by the General Partner or any sale, exchange or merger of the
General Partner or the Partnership.

“Transaction” has the meaning set forth in Section 8.1.2.

“Transaction Value” means an amount determined by assuming the value of the
consideration used in the Termination Event (as determined by the General
Partner) and interpolating the gross value of



9

--------------------------------------------------------------------------------

the Partnership assets from such amount.  If the event triggering the payment is
a listing of the General Partner’s stock on a national securities exchange, the
fair market value will be calculated based on the market value of the General
Partner’s stock issued and outstanding at listing, measured by taking the
average closing price or the average of the bid and asked price, as the case may
be, during a period of 30 trading days commencing after the first day of the 6th
month, but no later than the last day of the 18th month following listing, the
commencement date of which shall be chosen by the Series B Limited Partner in
its sole discretion.

“Transfer” has the meaning set forth in Section 10.1.1.

“Value” means the fair market value per share of REIT Shares which will equal:
(i) if the REIT Shares are listed on a national stock exchange, the average
closing price per share for the previous 30 trading days (or such fewer number
of trading days as such REIT Shares have traded on such exchange, if such number
of trading days is fewer than 30) and (ii) if the REIT Shares are not listed, it
shall mean the Share NAV.  The Value for the common stock of the General Partner
and the Interval Shares shall be the same.

“Voting Participating Partnership Unit” means a Common Limited Unit or General
Partner Unit.

2.          Partnership Organization.

2.1        Organization.  The Partners hereby continue the limited partnership
that was formed on April 11, 2018 as a limited partnership pursuant to the Act,
for the purposes and upon the terms and conditions set forth in this Agreement.
 In the event of a conflict between the Act and this Agreement, unless a
provision is expressly prohibited in the Act, the terms of this Agreement shall
control.

2.2        Name.  The name of the Partnership is Lodging Fund REIT III OP, LP.
 The General Partner may change the name of the Partnership or conduct the
business under another name and shall notify the Limited Partners of any such
change.

2.3        Office and Registered Agent.  The specified office and place of
business of the Partnership is 1635 43rd Street South, Suite 205, Fargo, North
Dakota 58103.  The General Partner may at any time change the location of such
office, provided the General Partner gives notice to the Partners of any such
change.  The name and address of the Partnership’s registered agent is
Corporation Service Company, 251 Little Falls Drive, City of Wilmington, County
of New Castle, Delaware 19808.  The General Partner may at any time change the
Partnership’s registered agent, provided the General Partner gives notice to the
Partners of any such change.

2.4        Partners.

2.4.1     The General Partner of the Partnership is Lodging Fund REIT III, Inc.,
a Maryland corporation.  Its principal place of business is the same as that of
the Partnership.

2.4.2     The Limited Partners are those Persons identified as Limited Partners
on Exhibit A, as may be amended from time to time.  The Partners agree that
Exhibit A will be confidential and maintained in the offices of the General
Partner.

2.5        Term and Dissolution.  The Partnership shall have a perpetual
duration, except that the Partnership shall be dissolved pursuant to the
provision of Section 13.

2.6        Filing of Certificate and Perfection of Limited Partnership.  The
General Partner shall execute, acknowledge, record and file at the expense of
the Partnership, any and all amendments to the Certificate and all requisite
fictitious name statements and notices in such places and jurisdictions as may



10

--------------------------------------------------------------------------------

be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.

2.7        Certificates Describing Common Limited Units.  The General Partner
may, in its sole discretion but is under no obligation to, issue a certificate
summarizing the terms of a Limited Partner’s interest in the Partnership,
including the number of Common Limited Units owned.  Any such certificate
(i) shall be in form and substance as approved by the General Partner,
(ii) shall not be negotiable and (iii) shall bear a legend to the following
effect:

“This certificate is not negotiable.  The [Common Limited Units] represented by
this certificate are governed by and transferable only in accordance with the
provisions of the Amended and Restated Limited Partnership Agreement of Lodging
Fund REIT III OP, LP, as amended from time to time.”

2.8        Partnership Interests are Securities.  All Partnership Interests
shall be securities within the meaning of, and governed by, (i) Article 8 of the
Delaware Uniform Commercial Code and (ii) Article 8 of the Uniform Commercial
Code of any other applicable jurisdiction.  The Partnership Interest of each
Partner shall be personal property for all purposes.

3.          Purpose.

3.1        Business of the Partnership.  The purpose and nature of the business
to be conducted by the Partnership is (i) to conduct any business that may be
lawfully conducted by a limited partnership organized pursuant to the Act;
provided, however, that such business shall be limited to and conducted in such
a manner as to permit the General Partner at all times to qualify as a REIT, and
in a manner such that the General Partner will not be subject to any taxes under
Section 857 or 4981 of the Code, unless the General Partner otherwise ceases to
or does not qualify as a REIT, (ii) to enter into any partnership, joint venture
or other similar arrangement to engage in any of the foregoing or the ownership
of interests in any entity engaged in any of the foregoing and (iii) to do
anything necessary, convenient or incidental to the foregoing.  In connection
with the foregoing, and without limiting the General Partner’s right in its sole
discretion to qualify or cease qualifying as a REIT, the Partners acknowledge
that the General Partner intends to qualify as a REIT for federal income tax
purposes, the avoidance of income and excise taxes on the General Partner inures
to the benefit of all the Partners and not solely to the General Partner.
 Notwithstanding the foregoing, the Limited Partners agree that the General
Partner may terminate its status as a REIT under the Code at any time to the
full extent permitted under its Charter.  The General Partner shall also be
empowered to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code.

3.2        Powers.  The Partnership is empowered to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described
herein and for the protection and benefit of the Partnership, including, without
limitation, full power and authority, directly or through its ownership interest
in other entities, to enter into, perform and carry out contracts of any kind,
borrow money and issue evidences of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien, acquire, own, manage, improve and
develop real property, and lease, sell, transfer and dispose of Real Estate
Related Assets or other ownership interests.  In addition, the General Partner
shall have all power to take any action necessary to maintain its status as a
REIT as set forth in Section 3.1.

3.3        Relationship with Partners.  It is expressly acknowledged and agreed
by the Partners that the General Partner may, in its sole discretion, waive or
otherwise modify the application with respect to



11

--------------------------------------------------------------------------------

any Partner or assignee of any provision herein restricting, prohibiting or
otherwise relating to (i) the transfer of a Limited Partner Interest or the
Partnership Units evidencing the same, (ii) the admission of any Limited
Partners and (iii) the redemption rights of such Partners, and that such waivers
or modifications may be made by the General Partner at any time or from time to
time, including, without limitation, concurrently with the issuance of any
Partnership Units pursuant to the terms of this Agreement.

4.          Capital Contributions and Accounts.

4.1        Capital Contributions.  The General Partner and the Limited Partners
have made capital contributions to the Partnership in exchange for the
Partnership Interests set forth opposite their names on Exhibit A.  The Partners
shall receive the Percentage Interests indicated on Exhibit A, as such
Percentage Interests may be adjusted from time to time by the General Partner to
the extent necessary to reflect exchanges, redemptions, additional Capital
Contributions, the issuance of additional Partnership Interests or other events
having an effect on a Partner’s Percentage Interest.  The General Partner shall
have the power and authority to amend Exhibit A to reflect the issuance,
redemption, exchange or other change in any Partnership Interest.

4.2        Additional Capital Contributions and Issuances of Additional
Partnership Interests.  Except as provided in Sections 4.3, 4.4 or 4.5, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership.

4.3        Issuances of Additional Partnership Interests.  The General Partner
is hereby authorized to cause the Partnership to issue additional Partnership
Interests and to admit such Person as a Partner, for any Partnership purpose at
any time or from time to time, including but not limited to additional classes
of Partnership Units issued in connection with acquisitions of properties, to
the Partners (including the General Partner) or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole discretion, all without the approval of any Limited
Partner.  Without limiting the foregoing, the General Partner is expressly
authorized to cause the Partnership to issue Partnership Units (i) upon the
conversion, redemption or exchange of any debt or other securities issued by the
Partnership, (ii) for less than fair market value, so long as the General
Partner concludes in good faith that such issuance is in the best interests of
the General Partner and the Partnership and (iii) in connection with any merger
of any other entity into the Partnership or any Subsidiary of the Partnership if
the applicable merger agreement provides that such entity or its owners are to
receive Partnership Units in exchange for their interests in the entity merging
into the Partnership or any Subsidiary of the Partnership.  Any additional
Partnership Interests issued thereby may be issued in one or more classes, or
one or more series of any of such classes, with such designations, preferences,
redemption rights, conversion rights and other special rights, powers and
duties, including rights, powers and duties senior to any Limited Partner
Interests, all as shall be determined by the General Partner in its sole
discretion and without the approval of any Limited Partner.  Without limiting
the generality of the foregoing, the General Partner shall have authority to
specify (A) the allocations of items of Partnership income, gain, loss,
deduction and credit to each such class or series of Partnership Interests,
(B) the right of each such class or series of Partnership Interests to share in
Partnership distributions, (C) the rights of each such class or series of
Partnership Interests upon dissolution and liquidation of the Partnership,
(D) the voting rights, if any, of each such class or series of Partnership
Interests and (E) the conversion, redemption or exchange rights applicable to
each such class or series of Partnership Interests; provided, however, that no
additional Partnership Interests shall be issued to the General Partner unless:

4.3.1      the additional Partnership Interests are issued in connection with an
issuance of REIT Shares or other interests in the General Partner, (including
but not limited to an internalization of the property management or advisor
contracts) which REIT Shares or interests have designations, preferences and
other rights, such that the economic interests are substantially similar to the
designations,



12

--------------------------------------------------------------------------------

preferences and other rights of the additional Partnership Interests issued to
the General Partner by the Partnership in accordance with this Section 4.3 and
(ii) the General Partner shall make a Capital Contribution to the Partnership in
an amount equal to the proceeds raised in connection with the issuance of such
REIT Shares or other interests in the General Partner;

4.3.2     the additional Partnership Interests are issued in exchange for
Property or other assets owned by the General Partner with a fair market value,
as determined by the General Partner, in good faith, equal to the value of the
Partnership Interests; or

4.3.3     the additional Partnership Interests are issued to all Partners in
proportion to their respective Percentage Interests with respect to the class of
Partnership Interests so issued.

4.4        General Partner Issuance of Additional Securities.

4.4.1     The General Partner shall not issue any Additional Securities other
than to all holders of REIT Shares unless (i) the General Partner shall cause
the Partnership to issue to the General Partner, as the General Partner may
designate, Partnership Interests or options, warrants, convertible or
exchangeable securities or other rights of the Partnership having designations,
preferences and other rights, such that the economic interests are substantially
similar to those of the Additional Securities and (ii) the General Partner
contributes the net proceeds from the issuance of such Additional Securities and
from any exercise of rights contained in such Additional Securities, directly
and through the General Partner, to the Partnership.  Notwithstanding the above,
the General Partner is allowed to issue Additional Securities in connection with
an acquisition of Property to be held directly by the General Partner but if,
and only if, such direct acquisition and issuance of Additional Securities have
been approved and determined to be in the best interests of the General Partner
and the Partnership by the Board of Directors.  Without limiting the foregoing,
the General Partner is expressly authorized to issue Additional Securities for
less than fair market value, and to cause the Partnership to issue to the
General Partner corresponding Partnership Interests, so long as (A) the General
Partner concludes in good faith that such issuance is in the best interests of
the General Partner and the Partnership, including without limitation, the
issuance of REIT Shares and corresponding General Partner Units pursuant to an
employee share purchase plan providing for employee purchases of REIT Shares at
a discount from fair market value or employee stock options that have an
exercise price that is less than the fair market value of the REIT Shares,
either at the time of issuance or at the time of exercise or in order to comply
with the REIT ownership requirements set forth in Section 856(a)(5) of the Code
and (B) the General Partner contributes all proceeds from such issuance and
exercise to the Partnership.

4.4.2     In connection with any and all issuances of REIT Shares or other
securities of the General Partner, the General Partner shall make Capital
Contributions to the Partnership of the proceeds from such issuances.  If the
proceeds actually received and contributed by the General Partner are less than
the gross proceeds of such issuance as a result of any underwriter’s or
broker-dealer’s discount or other fees or expenses paid or incurred in
connection with such issuance (or as a result of sales net of commission or
volume discounts), the General Partner may determine in its sole discretion
whether it has made Capital Contributions to the Partnership in the aggregate
amount of the gross proceeds of such issuance or the net amount contributed to
the Partnership.  In the event the General Partner determines it has made such a
Capital Contribution of such excess amount, the Partnership shall be deemed
simultaneously to have paid such offering expenses in accordance with
Section 7.5 and in connection with the required issuance of additional
Partnership Units to the General Partner for such Capital Contributions pursuant
to Section 4.3.

4.4.3     In the event that the Partnership issues Partnership Interests
pursuant to Sections 4.3 or 4.4, the General Partner shall make such revisions
to this Agreement (without any requirement of



13

--------------------------------------------------------------------------------

receiving approval of any Limited Partner) as it deems necessary to reflect the
issuance of such additional Partnership Interests and any special rights,
powers, and duties associated therewith.

4.5        Additional Funding.  If the General Partner determines that it is in
the best interests of the Partnership to provide for additional Partnership
funds for any Partnership purpose, the General Partner may (i) cause the
Partnership to obtain such funds from outside borrowings or (ii) elect to have
the General Partner or any of its Affiliates provide such funds to the
Partnership through loans or otherwise.

4.6        Capital Accounts.  A separate capital account (a “Capital Account”)
shall be established and maintained for each Partner in accordance with
Regulations Section 1.704-1(b)(2)(iv).  If (i) a new or existing Partner
acquires an additional Partnership Interest in exchange for more than a de
minimis Capital Contribution, (ii) the Partnership distributes to a Partner more
than a de minimis amount of Partnership property or money as consideration for a
Partnership Interest, (iii) a new or existing Partner is granted an additional
Partnership Interest (other than a de minimis interest) as consideration for the
provision of services to or for the benefit of the Partnership in a partner
capacity or in anticipation of becoming a Partner or (iv) the Partnership is
liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), the
General Partner shall revalue the Property of the Partnership to its fair market
value (as determined by the General Partner in its sole discretion, and taking
into account Section 7701(g) of the Code) in accordance with Regulations
Section 1.704-1(b)(2)(iv)(f).  When the Partnership’s Property is revalued by
the General Partner, the Capital Accounts of the Partners shall be adjusted in
accordance with Regulations Sections 1.704-1(b)(2)(iv)(f) and (g), which
generally require such Capital Accounts to be adjusted to reflect the manner in
which the unrealized gain or loss inherent in such Property (that has not been
reflected in the Capital Accounts previously) would be allocated among the
Partners pursuant to Section 5.1 if there were a taxable disposition of such
Property for its fair market value (as determined by the General Partner in its
sole discretion, and taking into account Section 7701(g) of the Code) on the
date of the revaluation.

4.6.1     The Capital Account with respect to any Partner (or such Partner’s
assignee) shall mean such Partner’s initial Capital Contribution adjusted as
follows:

(a)         A Partner’s Capital Account shall be increased by:

(i)         such Partner’s share of Net Income;

(ii)        any item of income or gain specially allocated to a Partner and not
included in Net Income or Net Loss;

(iii)       any additional cash Capital Contribution made by such Partner to the
Partnership; and

(iv)       the fair market value of any additional Capital Contribution, as
determined by the General Partner, consisting of property contributed by such
Partner to the capital of the Partnership reduced by any liabilities assumed by
the Partnership in connection with such contribution or to which the property is
subject.

(b)         A Partner’s Capital Account shall be reduced by:

(i)         such Partner’s share of Net Loss;

(ii)        any loss or deduction specially allocated to a Partner and not
included in Net Income or Net Loss;

(iii)       any cash distribution made to such Partner; and



14

--------------------------------------------------------------------------------

(iv)       the fair market value, as determined by the General Partner, of any
property (reduced by any liabilities assumed by the Partner in connection with
the distribution or to which the distributed property is subject) distributed to
such Partner; provided that, upon liquidation and winding up of the Partnership,
unsold property will be valued for distribution at its fair market value and the
Capital Account of each Partner before such distribution shall be adjusted to
reflect the allocation of gain or loss that would have been realized had the
Partnership then sold the property for its fair market value.  Such fair market
value shall not be less than the amount of any nonrecourse indebtedness that is
secured by the property.

4.6.2     Notwithstanding anything to the contrary in this Agreement, the
Capital Accounts shall be maintained in accordance with Regulations Section
1.704-1(b).  For purposes of this Agreement, any references to the Regulations
shall include corresponding subsequent provisions.

4.7        Percentage Interests.  If the number of outstanding Participating
Partnership Units increases or decreases during a taxable year, then each
Partner’s Percentage Interest shall be adjusted by the General Partner effective
as of the effective date of each such increase or decrease to a percentage equal
to the number of Participating Partnership Units held by such Partner divided by
the aggregate number of Participating Partnership Units outstanding after giving
effect to such increase or decrease.

4.8        No Interest on Contributions.  Except as may be specifically provided
in this Agreement, no Partner shall be entitled to interest on its Capital
Contribution.

4.9        Return of Capital Contributions.  No Partner shall be entitled to
withdraw any part of its Capital Contribution or its Capital Account or to
receive any distribution from the Partnership, except as specifically provided
in this Agreement.  Except as otherwise provided herein, there shall be no
obligation to return to any Partner or withdrawn Partner any part of such
Partner’s Capital Contribution for so long as the Partnership continues in
existence.

4.10      No Third Party Beneficiary.  No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns.  None of the rights or obligations of the Partners
herein set forth to make Capital Contributions or loans to the Partnership shall
be deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners.  In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act.  However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner.  Without
limiting the generality of the foregoing but except for any written agreement
made between the Partner and the Partnership, a deficit Capital Account of a
Partner shall not be deemed to be a liability of such Partner nor an asset or
property of the Partnership and upon a liquidation within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), if any Partner has a deficit Capital
Account (after giving effect to all contributions, distributions, allocations
and other Capital Account adjustments for all taxable years, including the year
during which such liquidation occurs), such Partner shall have no obligation to
make any Capital Contribution to reduce or eliminate the negative balance of
such Partner’s Capital Account.

4.11      Issuance of Common Warrants.  The General Partner is hereby authorized
to cause the Partnership to issue Common Warrants for any Partnership purpose at
any time, or from time to time, to



15

--------------------------------------------------------------------------------

the Partners (including the General Partner) or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole discretion, all without the approval of any Limited
Partner.

4.12      Issuance of Series GO Limited Units.

4.12.1   The Partnership may issue Series GO Limited Units.

4.12.2   The Series GO Limited Units will have distributions as set forth in
Section 6.1.3 and Section 6.5.

4.13      Issuance of Series T Limited Units.

4.13.1   The Partnership may issue Series T Limited Units in exchange for direct
or indirect interests in Real Estate.  The book value of the contributed
Property shall be determined by the General Partner in its sole discretion at
the time of issuance of the Series T Limited Units.

4.13.2   The Series T Limited Units will have allocations and distributions that
will be equal to or less than those applicable to the Common Limited Units.
 Certain Series T Limited Units may have different allocations and distributions
than other Series T Limited Units.  The amount of the allocations and
distributions shall be determined by the General Partner in its sole discretion
at the time of issuance of the Series T Limited Units.

4.13.3   The Series T Limited Units will be converted into Common Limited Units
beginning 36 months after the issuance of such Series T Limited Units.  The
Series T Limited Units will be valued at the Series T Value for purposes of the
conversion into Common Limited Units.

4.14      Issuance of Interval Units.

4.14.1   The Partnership may issue Interval Units.

4.14.2   The Interval Units will have distributions as set forth in Section 6.1
and Section 6.5.

4.15      Deficit Restoration Obligation.  Notwithstanding the foregoing, if the
Series B Limited Partner is allocated any Net Loss pursuant to Section 5.12.1,
the Series B Limited Partner shall be required to restore any deficit in the
Series B Limited Partner’s Capital Account to the extent of the losses allocated
to such Series B Limited Partner pursuant to Section 5.12.1 that have not been
restored by allocations of Net Income.  In the event that the Guaranty Loan is
repaid by the Partnership, the Series B Limited Partner may, at the end of any
taxable year, decrease or terminate the amount of its restoration obligation
under this Section and in such event, the Series B Limited Partner shall be
specially allocated gross income to the extent the unrestored Net Loss under
this Section exceeds the Series B Limited Partner’s tax basis in the
Partnership.  The obligations of the Series B Limited Partner under this Section
are intended to constitute a restoration obligation under Regulations Section
1.704-l(b), and shall be interpreted and construed consistent with that intent.

5.          Net Income and Net Loss.

5.1        Allocation of Net Income and Net Loss.  Net Income and Net Loss (or
items thereof) of the Partnership for each fiscal year or other applicable
period of the Partnership shall be allocated as follows:



16

--------------------------------------------------------------------------------

5.1.1     To the Partners in a manner such that, after giving effect to the
special allocations set forth in 5.2, 5.3, 5.4, 5.7, 5.8, 5.9, 5.10 and 5.12 is,
as nearly as possible, equal to (i) the distributions that would be made to such
Partner pursuant to Section 6 if the Partnership were dissolved, its affairs
wound-up and its assets sold for cash equal to their book value, all Partnership
liabilities were satisfied (limited with respect to each nonrecourse liability
to the book value of the assets security such liability), and the net assets of
the Partnership were distributed in accordance with Section 6, to the Partners
immediately after making such allocations, minus (ii) such Partner’s share of
Partnership Minimum Gain and Partner Minimum Gain, computed immediately prior to
the hypothetical sale of assets.  Notwithstanding the foregoing, the General
Partner may make such allocations as it deems reasonably necessary to give
economic effect to the provisions of this Agreement taking into account such
facts and circumstances as the General Partner deems necessary for this purpose.
 This Agreement may be amended in the sole discretion of the General Partner to
change the manner in which allocations of Net Income and Net Loss are made by
the Partnership so long as such amendment is intended to reflect the allocation
of Net Income and Net Loss to the Partners as set forth in this Agreement.

5.2        Nonrecourse Deductions; Minimum Gain Chargeback.  Notwithstanding any
provision to the contrary in this Agreement, (i) any expense of the Partnership
that is a “nonrecourse deduction” within the meaning of Regulations
Section 1.704-2(b)(1) shall be allocated in accordance with the Partners’
respective Percentage Interests, (ii) any expense of the Partnership that is a
“partner nonrecourse deduction” within the meaning of Regulations
Section 1.704-2(i)(2) shall be allocated to the Partner that bears the “economic
risk of loss” with respect to the “partner nonrecourse debt” to which such
partner nonrecourse deduction is attributable in accordance with Regulations
Section 1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum
Gain within the meaning of Regulations Section 1.704-2(f)(1) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations
Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income shall be
allocated among the Partners in accordance with Regulations Section 1.704-2(f)
and the ordering rules contained in Regulations Section 1.704-2(j) and (iv) if
there is a net decrease in Partner Minimum Gain within the meaning of
Regulations Section 1.704-2(i)(4) for any Partnership taxable year, then,
subject to the exceptions set forth in Regulations Section 1.704-2(g), items of
gain and income shall be allocated among the Partners in accordance with
Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j).  A Partner’s “interest in partnership profits”
for purposes of determining its share of the excess nonrecourse liabilities of
the Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
such Partner’s Percentage Interest; provided, however, with respect to the
Common Limited Units and Series T Units issued, excess nonrecourse liability
shall first be allocated to the Limited Partners who contributed the applicable
property to the extent of any built-in gain with respect to such property that
it is attributable to such Limited Partner pursuant to Section 704(c) to the
extent debt attributable to such gain has not previously been allocated to such
Limited Partner pursuant to Regulations Section 1.752-3(a)(2).  Except as set
forth immediately above, the General Partner may select the appropriate method
for sharing excess nonrecourse liabilities.

5.3        Qualified Income Offset.  If a Partner unexpectedly receives in any
taxable year an adjustment, allocation, or distribution described in
subparagraphs (4), (5) or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that
causes or increases a deficit balance in such Partner’s Capital Account that
exceeds the sum of such Partner’s shares of Partnership Minimum Gain and Partner
Minimum Gain, as determined in accordance with Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), such Partner shall be allocated
specially for such taxable year (and, if necessary, later taxable years) items
of income and gain in an amount and manner sufficient to eliminate such deficit
Capital Account balance as quickly as possible as provided in Regulations
Section 1.704-1(b)(2)(ii)(d).  This Section 5.3 is intended to constitute a
“qualified income offset” under Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.  After the occurrence of an
allocation of income or gain to a Partner in accordance with this Section 5.3,
to the extent permitted by Regulations Section 1.704-1(b), items of



17

--------------------------------------------------------------------------------

expense or loss shall be allocated to such Partner in an amount necessary to
offset the income or gain previously allocated to such Partner under this
Section 5.3.

5.4        Capital Account Deficits.  Net Loss (or items of Net Loss) shall not
be allocated to a Limited Partner to the extent that such allocation would cause
or increase a deficit in such Partner’s Capital Account at the end of any fiscal
year (after reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Minimum Gain, as
determined in accordance with Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5).  Any Net Loss in excess of that limitation shall be allocated to
the General Partner.  After the occurrence of an allocation of Net Loss to the
General Partner in accordance with this Section 5.4, to the extent permitted by
Regulations Section 1.704-1(b), Net Income shall be allocated to the General
Partner in an amount necessary to offset the Net Loss previously allocated to
the General Partner under this Section 5.4.

5.5        Allocations Between Transferor and Transferee.  If a Partner
Transfers any part or all of its Partnership Interest or the Partner’s
Percentage Interest is adjusted pursuant to Section 4.7, the distributive shares
of the various items of Net Income and Net Loss allocable among the Partners
during such fiscal year of the Partnership shall be allocated between the
transferor and the transferee Partner either (i) as if the Partnership’s fiscal
year had ended on the date of the Transfer or (ii) based on the number of days
of such fiscal year that each was a Partner without regard to the results of
Partnership activities in the respective portions of such fiscal year in which
the transferor and the transferee were Partners.  The General Partner, in its
sole discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Net Income and Net Loss between the
transferor and the transferee Partner for the taxable year in which the
adjustment occurs.  The allocation of Net Income and Net Loss for the earlier
part of the year shall be based on the Percentage Interests before adjustment,
and the allocation of Net Income and Net Loss for the later part shall be based
on the adjusted Percentage Interests.

5.6        Definition of Net Income and Net Loss.  “Net Income” and “Net Loss”
and any items of income, gain, expense, or loss referred to in this Agreement
shall be determined in accordance with federal income tax accounting principles,
as modified by Regulations Section 1.704-1(b)(2)(iv), except that Net Income and
Net Loss shall not include items of income, gain and expense that are specially
allocated pursuant to Sections 5.2, 5.3, 5.4 and 5.7.  All allocations of
income, Net Income, gain, Net Loss and expense (and all items contained therein)
for federal income tax purposes shall be identical to all allocations of such
items set forth in this Section 5, except as otherwise required by
Section 704(c) of the Code and Regulations Section 1.704-1(b)(4).  The General
Partner shall have the authority, in its sole discretion and without the need
for consent from any Partner, to elect the method or methods to be used by the
Partnership for allocating items of income, gain, expense and deductions as
required by Section 704(c) of the Code including the election of a method that
may result in one or more Partners receiving or being allocated a
disproportionately larger share of items of Partnership income, gain, expense or
deduction and any such election shall be binding on all Partners.

5.7        Curative Allocations.  The allocations set forth in Sections 5.2, 5.3
and 5.4 of this Agreement (the “Regulatory Allocations”) are intended to comply
with certain requirements of the Regulations.  The General Partner is authorized
to offset all Regulatory Allocations either with other Regulatory Allocations or
with special allocations of other items of Partnership income, gain, loss or
deduction pursuant to this Section 5.7.  Therefore, notwithstanding any other
provision of this Section 5 (other than the Regulatory Allocations), the General
Partner shall make such offsetting special allocations of Partnership income,
gain, loss or deduction in whatever manner it deems appropriate so that, after
such offsetting allocations are made, each Partner’s Capital Account is, to the
extent possible, equal to the Capital Account balance such Partner would have
had if the Regulatory Allocations were not part of this Agreement and all
Partnership items were allocated pursuant to Section 5.1.



18

--------------------------------------------------------------------------------

5.8        Series B Limited Unit Allocation.  Notwithstanding any other
provisions in this Section 5 (but subject to Section 5.11), the holders of the
Series B Limited Units shall first be allocated in the year of any distribution
made pursuant to Sections 6.3.1 (but in the same proportion of Net Income
allocated to the holders of Common General Units divided by the distribution to
the holders of Common General Units) Net Income (or gross income if necessary
with respect to Sections 6.3.2 and 6.3.3) equal to the amount of the
distribution made pursuant to Sections 6.3.1, 6.3.2 and 6.3.3.

5.9        Series T Limited Unit Allocation.  Notwithstanding any other
provisions in this Section 5 (but subject to Section 5.11), the holders of the
Series T Limited Units shall first be allocated in the year of any distributions
made pursuant to Section 6.4 Net Income (or gross income if necessary) equal to
the amount of the distributions made pursuant to Section 6.4.

5.10      Special Allocation.  Notwithstanding the other provisions in this
Section (but subject to Section 5.11), in the year of the sale of the last
Property, Net Income and Net Loss from all sources (or gross income or gross
expense) shall be allocated, to the greatest extent possible, so that the
positive Capital Account balance of each Partner shall be equal to the
distributions to be made to the Partners.

5.11      Substantial Economic Effect.  It is the intent of the Partners that
the allocations of Net Income and Net Loss under this Agreement have substantial
economic effect (or be consistent with the Partners’ interests in the
Partnership in the case of the allocation of losses attributable to nonrecourse
debt) within the meaning of Section 704(b) of the Code as interpreted by the
Regulations promulgated pursuant thereto.  Section 5 and other relevant
provisions of this Agreement shall be interpreted in a manner consistent with
such intent.  If the Partnership is advised by the Partnership’s legal counsel
that the allocations provided in this Agreement are unlikely to be respected for
federal income tax purposes, the General Partner is hereby granted the power to
amend the allocation provisions of this Agreement to the minimum extent
necessary to comply with Section 704(b) of the Code and effect the plan of
allocations and distributions provided for in this Agreement.  The Limited
Partners acknowledge and agree that counsel representing the Partnership, the
General Partner, the advisor to the General Partner and their Affiliates does
not represent and will not be deemed under the applicable codes of professional
responsibility to have represented or to be representing any or all of the
Limited Partners in any respect.

5.12      Special Allocations.

5.12.1   Notwithstanding Section 5.1.1 and subject to any Net Loss that may be
first allocated to a Series T Limited Partner as determined by the General
Partner pursuant to Section 4.13, Net Loss for any taxable year beginning in
2020 shall first be allocated to the Series B Limited Partner until the
aggregate Net Loss allocated to the Series B Limited Partner is equal to the
Guaranty Amount.

5.12.2   Notwithstanding Section 5.1.1, Net Income from Sale or Exchange shall
first be allocated to the Series B Limited Partner pursuant to this Section
5.12.2 for such fiscal year and all previous fiscal years until the amount
allocated is equal to the aggregate Net Loss allocated to the Series B Limited
Partner pursuant to Section 5.12.1 for all previous fiscal years.

5.12.3   The Partnership shall specially allocate Net Income (and gross income
if required) to the Series GO Limited Partners at the time of, and in the amount
of, any distributions made pursuant to Section 6.5.2 and Section 6.5.4 to the
Series GO Limited Partner.



19

--------------------------------------------------------------------------------

6.          Distributions.

6.1        Distribution of Cash.

6.1.1     Subject to the other provisions in this Section 6.1, the Partnership
shall distribute cash (or Property or Partnership Interests) on a monthly (or,
at the election of the General Partner, more or less frequent) basis, in an
amount as set forth in this Section 6.

6.1.2     The Partnership shall make distributions to the Partners who are
Partners on the Partnership Record Date with respect to such month (or other
distribution period) in accordance with Section 6.1.1; provided, however, that
if a new or existing Partner acquires an additional Partnership Interest in
exchange for a Capital Contribution on any date other than the day after the
Partnership Record Date, the cash distribution attributable to such additional
Partnership Interest relating to the Partnership Record Date next following the
issuance of such additional Partnership Interest shall be adjusted in proportion
to (i) the number of days that such additional Partnership Interest is held by
such Partner bears to (ii) the number of days between such Partnership Record
Date and the immediately preceding Partnership Record Date.

6.1.3     Except for distributions pursuant to Section 6.10 of this Agreement in
connection with the dissolution and liquidation of the Partnership and subject
to the provisions of Sections 6.1.2, 6.2, 6.3, 6.4, 6.5 and 6.6 of this
Agreement, distributions shall be made to the holders of Participating
Partnership Units in accordance with their respective Percentage Interests;
provided, however, that (i) the holders of the Series GO Limited Units will not
receive any distributions under this Section until such Series GO Limited Units
have been held for at least 18 months and (ii) distributions made to holders of
the Interval Units shall be 86% of the distributions made to the other
Participating Partnership Unit holders.

6.1.4     In no event may a Partner receive a distribution of cash with respect
to a Partnership Unit if such Partner is entitled to receive a cash distribution
as the holder of record of a REIT Share for which all or part of such
Partnership Unit has been or will be exchanged.

6.2        Withholding.  Notwithstanding any other provision of this Agreement,
the General Partner is authorized to take any action that it determines to be
necessary or appropriate to cause the Partnership to comply with any withholding
requirements established under the Code or any other federal, state or local law
including, without limitation, the requirements of Sections 1441, 1442, 1445 and
1446 of the Code.  To the extent that the Partnership is required to withhold
and pay over to any taxing authority any amount resulting from the allocation or
distribution of income to any Partner or assignee (including by reason of
Section 1446 of the Code), either (i) if the actual amount to be distributed to
the Partner equals or exceeds the amount required to be withheld by the
Partnership, the amount withheld shall be treated as a distribution of cash in
the amount of such withholding to such Partner or assignee or (ii) if the actual
amount to be distributed to the Partner or assignee is less than the amount
required to be withheld by the Partnership, the actual amount shall be treated
as a distribution of cash in the amount of such withholding and the additional
amount required to be withheld shall be treated as a loan (a “Partnership Loan”)
from the Partnership to the Partner or assignee on the day the Partnership pays
over such amount to a taxing authority.  A Partnership Loan shall be repaid
through withholding by the Partnership with respect to subsequent distributions
to the applicable Partner or assignee or upon demand upon the applicable Partner
or assignee.  In the event that a Limited Partner fails to pay any amount owed
to the Partnership with respect to the Partnership Loan within 15 days after
demand for payment thereof is made by the Partnership on the Limited Partner (a
“Defaulting Limited Partner”), the General Partner, in its sole discretion, may
elect to make the payment to the Partnership on behalf of such Defaulting
Limited Partner.  In such event, on the date of payment, the General Partner
shall be deemed to have extended a loan (a “General Partner Loan”) to the
Defaulting Limited Partner in the amount of the payment made by



20

--------------------------------------------------------------------------------

the General Partner and shall succeed to all rights and remedies of the
Partnership against the Defaulting Limited Partner as to that amount.  Without
limitation, the General Partner shall have the right to receive any
distributions that otherwise would be made by the Partnership to the Defaulting
Limited Partner until such time as the General Partner Loan has been paid in
full, and any such distributions so received by the General Partner shall be
treated as having been received by the Defaulting Limited Partner and
immediately paid to the General Partner.  Any amounts treated as a Partnership
Loan or a General Partner Loan pursuant to this Section 6.2 shall bear interest
at the lesser of (A) the base rate on corporate loans at large United States
money center commercial banks, as published from time to time in The Wall Street
Journal or (B) the maximum lawful rate of interest on such obligation, such
interest to accrue from the date the Partnership or the General Partner, as
applicable, is deemed to extend the loan until such loan is repaid in full.

6.3        Series B Limited Partner Distributions.

6.3.1     For all years, holders of the Series B Limited Units shall be
distributed an amount equal to 5% of the total of (i) the total distributions
made to the Partners (other than the Series B Limited Partners) and (ii) the
total distributions to the Series B Limited Partners pursuant to this Section
6.3.1 ((i) divided by 0.95), after the Common General Units have received a 6%
cumulative but not compounded return on their original capital contributions.

6.3.2     For the year of liquidation, termination, merger or other cessation of
the General Partner, or the liquidation of the Partnership, holders of the
Series B Limited Units shall be distributed an amount equal to 5% of the
original capital contributions made by the Partners, after the Partners (other
than the Series B Limited Partners) have received a return of their Capital
Contributions plus a 6% cumulative but not compounded return.

6.3.3     For the year of liquidation, termination, merger or other cessation of
the General Partner, or upon liquidation of the Partnership, the Series B
Limited Partners shall be distributed (exclusive of amounts set forth in
Section 6.3.1 and 6.3.2) an amount equal to 20% of the net proceeds from the
sale of Properties, after the Partners (other than the Series B Limited
Partners) have received a return of their Capital Contributions plus a 6%
cumulative but not compounded return from all distributions.

6.3.4     Notwithstanding Section 6.3.2 and Section 6.3.3, the Series B Limited
Partners may, upon a liquidation, Termination Event or Advisor Termination
Event, elect to book up the assets in the Partnership and distribute one or more
Properties to the Series B Limited Partners in redemption and satisfaction of
their booked-up interest in the Partnership.  Any such book-up shall be based on
the value of the Property in the Termination Event or otherwise determine by
appraisal of the distributed Property.

6.4        Series T Limited Partner Distributions.  Distributions to holders of
the Series T Limited Units will be determined pursuant to the terms agreed upon
at the time of the original issuance of the Series T Limited Units.

6.5        Partner Distributions.  Notwithstanding Section 6.1, upon a
Termination Event, distributions shall be made between the Series GO Limited
Units and the other Participating Partnership Units as follows:

6.5.1     First, to the Participating Partnership Units in proportion to their
Partnership Units until the General Partner Units have received 70% of their
Original Capital Contributions reduced by prior distributions received pursuant
to Section 6.6.



21

--------------------------------------------------------------------------------

6.5.2     Second, to the Participating Partnership Units in proportion to their
Partnership Units until each Participating Partnership Unit has received a
Participating Amount.

6.5.3     Third, to the Participating Partnership Units (other than the Series
GO Limited Units) in proportion to their Partnership Units until the General
Partner Units have received any remaining unreturned Original Capital
Contributions.

6.5.4     Fourth, to the Series GO Limited Partners in proportion to their
Series GO Limited Units until the amount distributed to the Series GO Limited
Partners per Series GO Limited Unit is equal to the amount distributed to the
Participating Partnership Units per Participating Partnership Unit (other than
the Series GO Limited Partners) pursuant to Section 6.5.3.

6.5.5     Fifth, to the Participating Partnership Units in proportion to their
Participating Partnership Units.

6.6        Special Distributions.  In the event that one or more Properties are
sold and the proceeds from the sale of a Property are not re-invested and the
capital is distributed to the Partners, then the proceeds from such sale shall
be distributed as set forth in section 6.5 on a cumulative basis.

6.7        REIT Distribution Requirements.  The General Partner shall use its
commercially reasonable efforts to cause the Partnership to distribute amounts
sufficient to enable the General Partner to make distributions to its
stockholders that will allow the General Partner to (i) meet its distribution
requirement for qualification as a REIT as set forth in Section 857 of the Code
and (ii) avoid any federal income or excise tax liability imposed by the Code,
other than to the extent the General Partner elects to retain and pay income tax
on its net capital gain.

6.8        No Right to Distributions in Kind.  No Partner shall be entitled to
demand Property other than cash in connection with any distributions by the
Partnership.  However, the Partnership may distribute assets other than cash.

6.9        Limitations on Return of Capital Contributions.  Notwithstanding any
of the provisions of this Section 6, no Partner shall have the right to receive
and the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of its Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.

6.10      Distributions Upon Liquidation.  Upon liquidation of the Partnership,
after payment of, or adequate provision for, debts and obligations of the
Partnership, including any Partner loans, any remaining assets of the
Partnership shall be distributed to the Partners as set forth in this Section 6.
 For purposes of the preceding sentence, the Capital Account of each Partner
shall be determined after all allocations and distributions have been made in
accordance with this Agreement attributable to Partnership operations and from
all sales and dispositions of all or any part of the Partnership’s assets.  For
purposes of a liquidation or other similar event that occurs before the Series T
Units are converted, the value of the Series T Units shall be valued by the
using the Series T Value by substituting the prior 3 to 14-month period for the
prior 12-month period.

To the extent deemed advisable by the General Partner, appropriate arrangements
(including the use of a liquidating trust) may be made to assure that adequate
funds are available to pay any contingent debts or obligations.



22

--------------------------------------------------------------------------------

7.          Rights, Obligations and Powers of the General Partner.

7.1        Management of the Partnership.

7.1.1     Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership and shall make all decisions affecting the
business and assets of the Partnership.  Subject to the restrictions
specifically contained in this Agreement, the powers of the General Partner
shall include, without limitation, the authority to take the following actions
as deemed necessary or desirable in the sole discretion of the General Partner,
on behalf of the Partnership (or any Subsidiary or GP Subsidiary):

(a)         to acquire, purchase, own, operate, manage, lease, dispose of and
exchange any Property and any other assets in the best interests of the business
of the Partnership;

(b)         to develop land, construct buildings and make other improvements or
renovations on Property owned or leased by the Partnership;

(c)         to authorize, issue, sell, redeem or otherwise purchase any
Partnership Interests or any securities (including secured and unsecured debt
obligations of the Partnership, debt obligations of the Partnership convertible
into any class or series of Partnership Interests or options, warrants,
convertible or exchangeable securities or other rights relating to any
Partnership Interests) of the Partnership;

(d)         to borrow money for the Partnership, issue evidences of indebtedness
in connection therewith, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such
indebtedness, and secure such indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;

(e)         to make loans or advances to any Person, including Affiliates of the
General Partner or the Partnership, for any purpose pertaining to the business
of the Partnership;

(f)         to guarantee or become a co-maker of indebtedness of the General
Partner or any Subsidiary thereof, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
guarantee or indebtedness, and secure such guarantee or indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership’s assets;

(g)         to pay, either directly or by reimbursement, all Administrative
Expenses to third parties or to the General Partner or its Affiliates as set
forth in this Agreement;

(h)         to use assets of the Partnership for any purpose consistent with
this Agreement, including, without limitation, payment, either directly or by
reimbursement, of all Administrative Expenses of the General Partner, the
Partnership or any Subsidiary of either, to third parties or to the General
Partner as set forth in this Agreement;

(i)         to lease all or any portion of any of the Partnership’s assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership’s assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine;

(j)         to prosecute, defend, arbitrate or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner



23

--------------------------------------------------------------------------------

may reasonably determine, and similarly to prosecute, settle or defend
litigation with respect to the Partners, the Partnership or the Partnership’s
assets;

(k)         to file applications, communicate and otherwise deal with any and
all governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;

(l)         to make or revoke any election permitted or required of the
Partnership by any taxing authority;

(m)       to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
conservation of Partnership assets, or any other purpose convenient or
beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;

(n)         to determine whether or not to apply any insurance proceeds for any
Property to the restoration of such Property, to distribute the same or to use
such proceeds for other Partnership purposes;

(o)         to hire and dismiss employees of the Partnership, and to retain
legal counsel, accountants, consultants, real estate brokers, and such other
persons in connection with the Partnership business and to pay such remuneration
as the General Partner may deem reasonable and proper;

(p)         to retain other services of any kind or nature in connection with
the Partnership business, and to pay such remuneration as the General Partner
may deem reasonable and proper;

(q)         to negotiate and enter into agreements on behalf of the Partnership
with respect to any of the rights, powers or authority of the General Partner;

(r)         to maintain accounting records and to file all federal, state and
local income tax returns on behalf of the Partnership;

(s)         to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;

(t)         to form or acquire an interest in, and contribute Property to, any
limited or general partnership, joint venture, limited liability company,
corporation, Subsidiary or other entity or relationship;

(u)         to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities or any other Partnership purpose;

(v)         to merge, consolidate or combine the Partnership with or into
another entity;

(w)        to take any and all actions necessary to adopt or modify any
distribution reinvestment plan of the Partnership or the General Partner;

(x)         to do any and all acts necessary or desirable to ensure that the
Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code and the Regulations promulgated thereunder;
and



24

--------------------------------------------------------------------------------

(y)         to execute, acknowledge, swear to or deliver such other documents
and instruments, and perform any and all acts for the formation, continuation
and conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with allowing the General Partner at all
times to qualify as a REIT unless the General Partner voluntarily terminates its
REIT status) and to possess and maintain all of the rights and powers of a
general partner as provided by the Act.

7.1.2     Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that Partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.

7.2        Delegation of Authority.  The General Partner may delegate any or all
of its powers, rights and obligations hereunder, and may appoint, employ,
contract or otherwise deal with any Person for the transaction of the business
of the Partnership, which Person may, under supervision of the General Partner,
perform any acts or services for the Partnership as the General Partner may
approve.

7.3        Indemnification and Exculpation of Covered Persons.

7.3.1     The Partnership shall indemnify, to the fullest extent allowed under
applicable law, a Covered Person from and against any and all losses, claims,
damages, liabilities (whether joint or several), expenses (including reasonable
legal fees and expenses), judgments, fines, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings (whether
civil, criminal, administrative or investigative), that relate to the operations
of the Partnership as set forth in this Agreement or relate to the provision of
services to the Partnership in which any Covered Person may be involved, or is
threatened to be involved, as a party or otherwise, unless it is established
that (i) the act or omission of the Covered Person was material to the matter
giving rise to the proceeding and either was committed in bad faith or was the
result of active and deliberate dishonesty, (ii) the Covered Person actually
received an improper personal benefit in money, property or services, (iii) in
the case of any criminal proceeding, the Covered Person had reasonable cause to
believe that the act or omission was unlawful or (iv) the Covered Person acted
with gross negligence or willful misconduct.

7.3.2     The Partnership shall pay or reimburse a Covered Person for reasonable
expenses and other costs incurred by a Covered Person who is a party to a
proceeding in advance of the final disposition of the proceeding upon receipt by
the Partnership of (i) a written affirmation by the Covered Person of the
Covered Person’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 7.3 has been
met and (ii) a written undertaking by or on behalf of the Covered Person to
repay the amount if it shall ultimately be determined that the Covered Person
was not entitled to indemnification pursuant to this Section 7.3.

7.3.3     The Partnership may purchase and maintain insurance on behalf of the
Covered Persons and such other Persons as the General Partner shall determine
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

7.3.4     For purposes of this Section 7.3, (i) the Partnership shall be deemed
to have requested a Covered Person to serve as a fiduciary of an employee
benefit plan whenever the performance by the Covered Person of its duties to the
Partnership also imposes duties on the Covered Person, or otherwise involves
services by the Covered Person to the plan or participants or beneficiaries of
the plan, (ii) excise taxes assessed on a Covered Person with respect to an
employee benefit plan pursuant to



25

--------------------------------------------------------------------------------

applicable law shall constitute fines within the meaning of this Section 7.3 and
(iii) actions taken or omitted by the Covered Person with respect to an employee
benefit plan in the performance of its duties for a purpose reasonably believed
by it to be in the interest of the participants and beneficiaries of the plan
shall be deemed to be for a purpose which is not opposed to the best interests
of the Partnership.

7.3.5     In no event may a Covered Person subject the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

7.3.6     A Covered Person shall not be denied indemnification in whole or in
part under this Section 7.3 because the Covered Person had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement or approved by the Board
of Directors.

7.3.7     Notwithstanding the above provisions in this Section 7.3, the
Partnership shall not provide indemnification for any loss, liability or expense
arising from or out of an alleged violation of federal or state securities laws
by such party unless (i) there has been a successful adjudication on the merits
of each count involving alleged material securities law violations as to the
Covered Person, (ii) such claims have been dismissed with prejudice on the
merits by a court of competent jurisdiction as to the Covered Person or (iii) a
court of competent jurisdiction approves a settlement of the claims against the
Covered Person and finds that indemnification of the settlement and the related
costs should be made, and the court considering the request for indemnification
has been advised of the position of the Commission and of the published position
of any state securities regulatory authority in which securities were offered or
sold as to indemnification for violations of securities laws.

7.3.8     Without limitation, the foregoing indemnity shall extend to any
liability of any Covered Person, pursuant to a loan guaranty or otherwise for
any indebtedness of the Partnership or any Subsidiary of the Partnership
(including without limitation, any indebtedness which the Partnership or any
Subsidiary of the Partnership has assumed or taken subject to), and the General
Partner is hereby authorized and empowered, on behalf of the Partnership, to
enter into one or more indemnity agreements consistent with the provisions of
this Section 7.3 in favor of any Covered Person having or potentially having
liability for any such indebtedness.

7.3.9     The provisions of this Section 7.3 are for the benefit of the Covered
Persons, their heirs, successors, assigns and administrators and shall not be
deemed to create any rights for the benefit of any other Persons.

7.3.10   The indemnification provided by this Section 7.3 shall be in addition
to any other rights to which a Covered Person or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to a Covered Person who has ceased to
serve in such capacity.

7.3.11   Neither the amendment nor repeal of this Section 7.3, nor the adoption
or amendment of any other provision of this Agreement inconsistent with this
Section 7.3, shall apply to or affect in any respect the applicability of this
Section 7.3 with respect to any act or failure to act which occurred prior to
such amendment, repeal or adoption.

7.3.12   None of the Partners or any of their Affiliates shall have any
obligation to cause the Partnership to take any action that would result in
personal liability to any Limited Partner, its principals or any of its
Affiliates in their capacity as obligator or guarantor of any loan that is
obtained or assumed by the Partnership, notwithstanding that the failure to take
any such action might result in the total or partial loss of the Partnership’s
interest in some or all of the Partnership’s Property.  Such action may include
transferring property to a lender pursuant to a deed in lieu of foreclosure.
 Any action or



26

--------------------------------------------------------------------------------

inaction by the Partners or any of their Affiliates that is intended to avoid
personal liability under any obligation or guaranty related to a loan that is
obtained or assumed by the Partnership shall not constitute a breach of any
fiduciary or other duty that the General Partner or its Affiliates may owe the
Partnership.  Further, the Partnership shall indemnify and hold harmless any
Partners and their Affiliates for any guarantees including principal guarantees
or non-recourse carve-out guarantees.

7.3.13   The Partners acknowledge that the Limited Partners shall not be in
breach of any duty or obligation that the Limited Partners or their Affiliates
may have to the Partnership or the Partners if the Limited Partners vote their
Limited Partner Interests in their own best interest with respect to any matter
upon which the Limited Partners have the right to vote.

7.4        Liability of the General Partner.

7.4.1     Notwithstanding anything to the contrary set forth in this Agreement,
the Covered Persons shall not be liable for monetary damages to the Partnership
or any Partners for losses sustained or liabilities incurred as a result of
errors in judgment or of any act or omission if the Covered Person acted in good
faith.  The Covered Person shall not be in breach of any duty that the Covered
Person may owe to the Partners or the Partnership or any other Persons under
this Agreement or of any duty stated or implied by law or equity provided the
Covered Person, acting in good faith, abides by the terms of this Agreement.

7.4.2     In addition, to the extent the Covered Person performs its duties in
accordance with the standards provided by the Act, such Person or Persons shall
have no liability by reason of being or having been the General Partner, or by
reason of being an officer, director, employee, agent or stockholder of the
General Partner.  To the maximum extent that the Act and the general laws of the
State of Delaware, in effect from time to time, permit limitation of the
liability of general partners of a limited partnership, the Covered Person shall
not be liable to the Partnership or to any Partner for money damages except to
the extent that (i) the Covered Person actually received an improper benefit or
profit in money, property or services, in which case the liability shall not
exceed the amount of the benefit or profit in money, property or services
actually received or (ii) a judgment or other final adjudication adverse to the
Covered Person is entered in a proceeding based on a finding in the proceeding
that the action or failure to act of the Covered Person was the result of active
and deliberate dishonesty and was material to the cause of action adjudicated in
the proceeding.

7.4.3     The Limited Partners expressly acknowledge that (i) the General
Partner is acting on behalf of the Partnership, itself and its stockholders
collectively and (ii) the General Partner is under no obligation to consider the
separate interests of the Limited Partners (including, without limitation, the
tax consequences to the Limited Partners or some, but not all, of the Limited
Partners) in deciding whether to cause the Partnership to take (or decline to
take) any actions.  The General Partner shall not be liable for monetary damages
for losses sustained, liabilities incurred, or benefits not derived by Limited
Partners in connection with such decisions, provided that the General Partner
has acted in good faith.

7.4.4     Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief, that such action or omission is necessary
or advisable in order to (i) protect the ability of the General Partner to
continue to qualify as a REIT or (ii) prevent the General Partner from incurring
any taxes under Section 857, Section 4981 or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

7.4.5     Subject to its obligations and duties as General Partner set forth in
Section 7.1, the General Partner may exercise any of the powers granted to it
under this Agreement and perform any



27

--------------------------------------------------------------------------------

of the duties imposed upon it hereunder either directly or by or through its
employees and agents.  The General Partner shall not be responsible for any
misconduct or negligence on the part of any such employee or agent appointed by
the General Partner in good faith.

7.4.6     To the extent that, at law or in equity, a Covered Person has duties
and liabilities relating thereto to the Partnership or to the Partners, any
Covered Person acting under this Agreement or otherwise shall not be liable to
the Partnership or to any Partner for its good faith reliance on the provisions
of this Agreement.  The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of a Covered Person otherwise existing at
law or in equity, are agreed by the Partners to replace such other duties and
liabilities of such Covered Person.

7.4.7     Whenever in this Agreement the General Partner is permitted or
required to make a decision (i) in its “sole discretion” or “discretion,” or
under a similar grant of authority or latitude, the General Partner shall be
entitled to consider such interests and factors as it desires and may consider
its own interests, and shall have no duty or obligation to give any
consideration to any interest of or factors affecting the Partnership or the
other Partners or (ii) in its “good faith” or under another express standard,
the General Partner shall act under such express standard and shall not be
subject to any other or different standards imposed by this Agreement or by law
or in equity or any other agreement contemplated herein or otherwise.

7.4.8     The General Partner may rely and shall be protected in acting, or
refraining from acting, upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document believed by it in good faith to be genuine and to have been
signed or presented by the proper party or parties.

7.4.9     The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,
environmental consultants and other consultants and advisers selected by it, and
any act taken or omitted to be taken in reliance upon the opinion of such
Persons as to matters which the General Partner reasonably believes to be within
such Person’s professional or expert competence shall be conclusively presumed
to have been done or omitted in good faith and in accordance with such opinion.

7.4.10   The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and duly appointed attorneys-in-fact.  Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform each and every act and duty which is permitted
or required to be done by the General Partner hereunder.

7.4.11   Neither the amendment nor repeal of this Section 7.4, nor the adoption
or amendment of any other provision of this Agreement inconsistent with this
Section 7.4, shall apply to or affect in any respect the applicability of this
Section 7.4 with respect to any act or failure to act which occurred prior to
such amendment, repeal or adoption.

7.5        Reimbursement of General Partner.

7.5.1     Except as provided in this Section 7.5 and elsewhere in this Agreement
(including Sections 5 and 6), the General Partner shall not be compensated for
its services as general partner of the Partnership.

7.5.2     REIT Expenses and Administrative Expenses shall be obligations of the
Partnership and the General Partner shall be entitled to reimbursement for all
REIT Expenses and Administrative Expenses incurred by the General Partner on
behalf of the Partnership.  Reimbursement of



28

--------------------------------------------------------------------------------

REIT Expenses and Administrative Expenses shall be treated as an expense of the
Partnership and not as allocations of Partnership income or gain.

7.6        Outside Activities.  Subject to Section 7.8, the Charter and any
agreements entered into by the General Partner or its Affiliates with the
Partnership or a Subsidiary, or any officer, director, employee, agent, trustee,
Affiliate or stockholder of the General Partner, the General Partner shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities substantially similar or identical to those of the Partnership.
 Neither the Partnership nor any of the Limited Partners shall have any rights
by virtue of this Agreement in any such business ventures, interests or
activities.  None of the Limited Partners or any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any such business ventures, interests or activities, and the General
Partner shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures, interests and activities to the
Partnership or any Limited Partner, even if such opportunity is of a character
which, if presented to the Partnership or any Limited Partner, could be taken by
such Person.

7.7        Employment or Retention of Affiliates.

7.7.1     Any Affiliate of the General Partner may be employed or retained by
the Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, advisor, manager, property manager, asset manager, furnisher of
goods or services, broker, agent, lender or otherwise) and may receive from the
Partnership any compensation, price or other payment therefor which the General
Partner determines to be fair and reasonable.

7.7.2     The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole discretion
of the General Partner; provided that any such arrangements (other than
arrangements with wholly-owned subsidiaries) shall be on terms not less
favorable to the Partnership than could have been obtained from a third party in
an arm’s length transaction.  The foregoing authority shall not create any right
or benefit in favor of any Subsidiary or any other Person.

7.7.3     The Partnership may transfer assets to joint ventures, limited
liability companies, other partnerships, corporations or other business entities
in which it is or thereby becomes a participant upon such terms and subject to
such conditions as the General Partner deems to be consistent with this
Agreement, applicable law and the REIT status of the General Partner; provided
that any such arrangements shall be on terms not less favorable to the
Partnership than could have been obtained from a third party in an arm’s length
transaction.

7.7.4     Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly,
except pursuant to transactions that are, in the General Partner’s sole
discretion, on terms that are fair and reasonable to the Partnership.

7.8        General Partner Participation.  The General Partner agrees that all
business activities of the General Partner, including activities pertaining to
the acquisition, development or ownership of any Property shall be conducted
through the Partnership, a Subsidiary, a GP Subsidiary or a taxable REIT
subsidiary (within the meaning of Section 856(l) of the Code); provided,
however, that the General Partner is allowed to make a direct acquisition, but
only if such acquisition is made in connection with the issuance of Additional
Securities, which direct acquisition and issuance have been approved and
determined to be in the best interests of the General Partner and the
Partnership by a majority of the Independent Directors.



29

--------------------------------------------------------------------------------

7.9        Title to Partnership Assets.  Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof.  Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees as
the General Partner may determine in its sole discretion, including Affiliates
of the General Partner.  The General Partner hereby declares and warrants that
any Partnership assets for which legal title is held in the name of the General
Partner or any nominee or Affiliate of the General Partner shall be held by the
General Partner for the use and benefit of the Partnership in accordance with
the provisions of this Agreement; provided, however, that the General Partner
shall use its best efforts to cause beneficial and record title to such assets
to be vested in the Partnership as soon as reasonably practicable.  All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which legal title to such
Partnership assets is held.

7.10      Redemptions.  In the event the General Partner (i) redeems any REIT
Shares or (ii) makes a cash tender offer or other offer to acquire REIT Shares,
then the General Partner shall cause the Partnership to purchase from the
General Partner a number of applicable General Partner Units as determined based
on the application of the Conversion Factor on the same terms that the General
Partner redeemed such REIT Shares.  Moreover, if the General Partner makes a
cash tender offer or other offer to acquire REIT Shares, then the General
Partner shall cause the Partnership to make a corresponding offer to the General
Partner to acquire at least an equal number of applicable General Partner Units
held by the General Partner.  In the event any REIT Shares are exchanged by the
General Partner pursuant to such offer, the Partnership shall redeem an
equivalent number of applicable General Partner Units for an equivalent purchase
price based on the application of the Conversion Factor.

7.11      Reliance by Third Parties.  Notwithstanding anything to the contrary
in this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General Partner has full power and authority, without consent or
approval of any other Partner or Person, to encumber, sell or otherwise use in
any manner any and all assets of the Partnership and to enter into any contracts
on behalf of the Partnership, and take any and all actions on behalf of the
Partnership and such Person shall be entitled to deal with the General Partner
as if the General Partner were the Partnership’s sole party in interest, both
legally and beneficially.  Each Limited Partner hereby waives any and all
defenses or other remedies which may be available against such Person to
contest, negate or disaffirm any action of the General Partner in connection
with any such dealing.  In no event shall any Person dealing with the General
Partner or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the General Partner or its representatives.  Each and
every certificate, document or other instrument executed on behalf of the
Partnership by the General Partner or its representatives shall be conclusive
evidence in favor of any and every Person relying thereon or claiming thereunder
that (i) at the time of the execution and delivery of such certificate, document
or instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

7.12      Officers.

7.12.1   The General Partner, in its sole discretion, may appoint officers of
the Partnership at any time.  The officers of the Partnership, if appointed by
the General Partner, may include a president, chief executive officer, chief
legal officer, chief investment officer, any number of vice presidents, a
secretary, chief financial officer or any other officer designated by the
General Partner.  The officers shall serve at the pleasure of the General
Partner.  Any individual may hold any number of



30

--------------------------------------------------------------------------------

offices.  The officers shall exercise such powers and perform such duties as
determined and authorized by the General Partner.

7.12.2   Subject to the rights, if any, of an officer under a contract of
employment, any officer may be removed, either with or without cause, by the
General Partner at any time.  Any officer may resign at any time by giving
written notice to the General Partner.  Any resignation shall take effect on the
date of the receipt of that notice or at any later time specified in that notice
and, unless otherwise specified in that notice, the acceptance of the
resignation shall not be necessary to make it effective.  Any resignation is
without prejudice to the rights, if any, of the Partnership under any contract
to which the officer is a party.  A vacancy in any office because of death,
resignation, removal, disqualification or any other cause shall be filled in the
manner prescribed in this Agreement for regular appointments to that office.

7.12.3   No officer shall receive a salary for acting as an officer of the
Partnership.

7.12.4   No officer of the Partnership shall have the authority to sign
contracts and obligations on behalf of the Partnership.  All contracts and
obligations of the Partnership shall be executed by the General Partner, as
General Partner of the Partnership.

8.          Changes in General Partner.

8.1        Transfer of the General Partner’s Partnership Interest.

8.1.1     The General Partner shall not transfer all or any portion of its
General Partner Interest or withdraw as the General Partner except as provided
in, or in connection with a transaction contemplated by, Section 8.1.2, 8.1.3 or
8.1.4.

8.1.2     Except as otherwise provided in Section 8.1.3 or 8.1.4, the General
Partner shall not engage in any merger, consolidation or other combination with
or into another entity or the sale of all or substantially all of its assets
(other than in connection with a change in the General Partner’s state of
incorporation or organizational form), which in each case results in a change of
control of the General Partner (a “Transaction”), unless:

(a)         Such Transaction is approved by a Majority Vote;

(b)         as a result of such Transaction, all Common Limited Partners will
receive for each Common Limited Unit an amount of cash, securities, or other
property equal to the product of the Conversion Factor and the greatest amount
of cash, securities or other property paid in the Transaction to a holder of one
REIT Share (and for other holders of Limited Partner Units receiving assets with
a value equal to the value of such other Limited Partner Units as determined by
the General Partner); provided, however, that if, in connection with the
Transaction, a purchase, tender or exchange offer (“Offer”) shall have been made
to and accepted by the holders of more than 50% of the outstanding REIT Shares,
each Common Limited Partner or Series GO Limited Partner, as applicable, shall
be given the option to exchange its Common Limited Units and Series GO Limited
Units for the greatest amount of cash, securities, or other property which a
Common Limited Partner holding Common Limited Units or a Series GO Limited
Partner holding Series GO Limited Units would have received had it (i) exercised
its Exchange Right and (ii) sold, tendered or exchanged pursuant to the Offer
the REIT Shares received upon exercise of the Exchange Right immediately prior
to the expiration of the Offer; or

(c)         the General Partner is the surviving entity in the Transaction and
either (i) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (ii) all Common Limited Partners and GO Limited
Partners receive in exchange for their Common Limited Units or Series GO Limited
Units, an amount of cash, securities, or other property (expressed as



31

--------------------------------------------------------------------------------

an amount per REIT Share) that is no less than the product of the Conversion
Factor and the greatest amount of cash, securities, or other property (expressed
as an amount per REIT Share) received in the Transaction by any holder of REIT
Shares with respect to the Common Limited Units and the fair market value of the
Series GO Limited Units as determined by the General Partner with respect to the
Series GO Limited Units.

8.1.3     Notwithstanding Section 8.1.2, the General Partner may merge with or
into or consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Surviving General Partner”), other than General Partner Units held
by the General Partner, are contributed, directly or indirectly, to the
Partnership as a Capital Contribution in exchange for Partnership Units with a
fair market value equal to the value of the assets so contributed as determined
by the Surviving General Partner in good faith or the Partnership is merged with
an operating partnership of a REIT and comparable units in the other operating
partnership are received by the Limited Partners and (ii) the Surviving General
Partner expressly agrees to assume all obligations of the General Partner, as
appropriate, hereunder.  Upon such contribution and assumption, the Surviving
General Partner shall have the right and duty to amend this Agreement as set
forth in this Section 8.1.3.  The Surviving General Partner shall in good faith
arrive at a new method for the calculation of the Cash Amount, the REIT Shares
Amount and the Conversion Factor for a Common Limited Unit and a Series GO
Limited Unit after any such merger or consolidation so as to approximate the
existing method for such calculation as closely as reasonably possible.  Such
calculation shall take into account, among other things, the kind and amount of
securities, cash and other property that was receivable upon such merger or
consolidation by a holder of REIT Shares or options, warrants, convertible or
exchangeable securities or other rights relating thereto, and which a holder of
Common Limited Units or Series GO Limited Units, respectively, could have
acquired had such Common Limited Units or Series GO Limited Units been exchanged
immediately prior to such merger or consolidation.  Such amendment to this
Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for herein with respect to the Conversion Factor.  The Surviving General Partner
also shall in good faith modify the definition of REIT Shares and make such
amendments to Sections 9.4 and 9.5 so as to approximate the existing rights and
obligations set forth in Sections 9.4 and 9.5 as closely as reasonably possible.
 The above provisions of this Section 8.1.3 shall similarly apply to successive
mergers or consolidations permitted hereunder.

8.1.4     Notwithstanding Section 8.1.2:

(a)         the General Partner may transfer all or any portion of its General
Partner Interest to (i) a wholly-owned Subsidiary of such General Partner or
(ii) the owner of all of the ownership interests of such General Partner, and
following a transfer of all of its General Partner Interest, may withdraw as
General Partner; and

(b)         the General Partner may engage in any transaction that is not
required by law or by the rules of any national securities exchange on which the
REIT Shares are listed to be submitted to the vote of the holders of the REIT
Shares.

8.2        Admission of a Substitute or Additional General Partner.  A Person
shall be admitted as a substitute or additional General Partner of the
Partnership only if the following terms and conditions are satisfied:

8.2.1     the Person to be admitted as a substitute or additional General
Partner shall have accepted and agreed to be bound by all the terms and
provisions of this Agreement by executing a counterpart thereof and such other
documents or instruments as may be required or appropriate in order to effect
the admission of such Person as a General Partner, and a certificate evidencing
the admission of



32

--------------------------------------------------------------------------------

such Person as a General Partner shall have been filed for recordation and all
other actions required by Section 2.6 in connection with such admission shall
have been performed;

8.2.2     if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership, it shall have provided the
Partnership with evidence satisfactory to counsel for the Partnership of such
Person’s authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and

8.2.3     counsel for the Partnership shall have rendered an opinion (relying on
or obtaining such opinions from other counsel as may be necessary) that (i) the
admission of the Person to be admitted as a substitute or additional General
Partner is in conformity with the Act and (ii) none of the actions taken in
connection with the admission of such Person as a substitute or additional
General Partner will cause (a) the Partnership to be classified other than as a
partnership for federal income tax purposes or (b) the loss of any Limited
Partner’s limited liability.

8.3        Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner.

8.3.1     Upon the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 8.4.1) or the death, withdrawal, removal or
dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to, or removal of a partner in, such partnership shall be
deemed not to be a dissolution of such General Partner if the business of such
General Partner is continued by the remaining partner or partners), the
Partnership shall be dissolved and terminated unless the Partnership is
continued pursuant to Section 8.3.2.  The merger of the General Partner with or
into any entity that is admitted as a substitute or successor General Partner
pursuant to Section 8.2 shall not be deemed to be the withdrawal, dissolution or
removal of the General Partner.

8.3.2     Following the occurrence of an Event of Bankruptcy as to a General
Partner (and its removal pursuant to Section 8.4.1) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Common Limited Partners, within 90 days after such occurrence and
by a Common Majority Vote, may elect to continue the business of the Partnership
by selecting, subject to Section 8.2 and any other provisions of this Agreement,
a substitute General Partner.  If the Common Limited Partners elect to continue
the business of the Partnership and admit a substitute General Partner, the
relationship with the Partners and of any Person who has acquired an interest of
a Partner in the Partnership shall be governed by this Agreement.

8.4        Removal of a General Partner.

8.4.1     Upon the occurrence of an Event of Bankruptcy as to, or the
dissolution of, a General Partner, such General Partner shall be deemed to be
removed automatically; provided, however, that if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to, or removal of, a partner in, such partnership shall be
deemed not to be an Event of Bankruptcy or a dissolution of the General Partner
if the business of such General Partner is continued by the remaining partner or
partners.  The Limited Partners may not remove the General Partner, with or
without cause.

8.4.2     If a General Partner has been removed pursuant to this Section 8.4 and
the Partnership is continued pursuant to Section 8.3, such General Partner shall
promptly transfer and assign its General Partner Interest to the substitute
General Partner approved by a Common Majority Vote in



33

--------------------------------------------------------------------------------

accordance with Section 8.3.2 and otherwise be admitted to the Partnership in
accordance with Section 8.2.  At the time of assignment, the removed General
Partner shall be entitled to receive from the substitute General Partner the
fair market value of the General Partner Interest of such removed General
Partner as reduced by any damages caused to the Partnership by such General
Partner as a result of the event that caused the removal.  Such fair market
value shall be determined by an appraiser mutually agreed upon by the General
Partner, on the one hand, and the Common Limited Units pursuant to a Common
Majority Vote, on the other hand, within 10 days following the removal of the
General Partner.  In the event that the parties are unable to agree upon an
appraiser, the removed General Partner and the Common Limited Partners pursuant
to a Common Majority Vote, shall select an appraiser.  Each such appraiser shall
complete an appraisal of the fair market value of the removed General Partner’s
General Partner Interest within 30 days of the General Partner’s removal, and
the fair market value of the removed General Partner’s General Partner Interest
shall be the average of the two appraisals; provided, however, that if the
higher appraisal exceeds the lower appraisal by more than 20% of the amount of
the lower appraisal, the two appraisers, no later than 40 days after the removal
of the General Partner, shall select a third appraiser who shall complete an
appraisal of the fair market value of the removed General Partner’s General
Partner Interest no later than 60 days after the removal of the General Partner.
 In such case, the fair market value of the removed General Partner’s General
Partner Interest shall be the average of the two appraisals closest in value.

8.4.3     The General Partner Interest of a removed General Partner, until
transferred pursuant to Section 8.4.2, shall be converted to that of a special
Limited Partner; provided, however, such removed General Partner shall not have
any rights to participate in the management and affairs of the Partnership, and
shall not be entitled to any portion of the income, expense, Net Income, gain or
Net Loss allocations or cash distributions allocable or payable, as the case may
be, to the Limited Partners.  Instead, such removed General Partner shall
receive and be entitled only to retain distributions or allocations of such
items that it would have been entitled to receive in its capacity as General
Partner, until the transfer is effective pursuant to Section 8.4.2.

8.4.4     All Partners shall have given and hereby do give such consents, shall
take such actions and shall execute such documents as shall be legally
necessary, desirable and sufficient to effect all the foregoing provisions of
this Section.

9.          Rights and Obligations of the Limited Partners.

9.1        Management of the Partnership.  The Limited Partners shall not
participate in the management or control of Partnership business nor shall they
transact any business for or on behalf of the Partnership, nor shall they have
the power to sign for or bind the Partnership, such powers being vested solely
and exclusively in the General Partner.

9.2        Power of Attorney.  Each Limited Partner, pursuant to Section 14,
hereby irrevocably appoints the General Partner its true and lawful
attorney-in-fact.

9.3        Limitation on Liability of Limited Partners.  No Limited Partner
shall be liable for any debts, liabilities, contracts or obligations of the
Partnership.  A Limited Partner shall be liable to the Partnership only to make
payments of its Capital Contributions, if any, as and when due hereunder.  After
its Capital Contributions are fully paid, no Limited Partner shall, except as
otherwise required by the Act, be required to make any further Capital
Contributions or other payments or lend any funds to the Partnership.



34

--------------------------------------------------------------------------------

9.4        Exchange Right.

9.4.1     Subject to the provisions in this Section 9.4 and the provisions of
any agreements between the Partnership and one or more Common Limited Partners
or Series GO Limited Partners, respectively, with respect to their Common
Limited Units and the Series GO Limited Units held by them, each Common Limited
Partner and Series GO Limited Partner shall have the right (the “Exchange
Right”), beginning on the Exchange Date, to require the Partnership to exchange
on a Specified Exchange Date all or a portion of the Common Limited Units or
Series GO Limited Units held by such Common Limited Partner or Series GO Limited
Partner for the applicable Cash Amount to be paid by the Partnership (with the
Cash Amount determined 60 days after the receipt of the Exchange Notice for
purposes of this Section 9.4), provided that such Common Limited Units or Series
GO Limited Units shall have been outstanding for at least one year.  The
Exchange Right shall be exercised pursuant to the delivery of an Exchange Notice
to the Partnership (with a copy to the General Partner) by the Common Limited
Partner or Series GO Limited Partner who is exercising the Exchange Right (the
“Exchanging Partner”); provided, however, that the Partnership shall not be
obligated to satisfy such Exchange Right if the General Partner elects to
purchase the Common Limited Units or Series GO Limited Units subject to the
Exchange Notice pursuant to Section 9.4.2; and provided, further, that no Common
Limited Partner or Series GO Limited Partner may deliver more than two Exchange
Notices during each calendar year.  A Common Limited Partner or a Series GO
Limited Partner may not exercise the Exchange Right for less than 1,000 Common
Limited Units or Series GO Limited Units, respectively, or, if such Common
Limited Partner or Series GO Limited Partner holds less than 1,000 Common
Limited Units or Series GO Limited Units, all of the Common Limited Units or
Series GO Limited Units held by such Partner.  The Exchanging Partner shall have
no right, with respect to any Common Limited Units or Series GO Limited Units so
exchanged, to receive any distribution paid with respect to Common Limited Units
or Series GO Limited Units if the record date for such distribution is on or
after the Specified Exchange Date.

9.4.2     Notwithstanding the provisions of Section 9.4.1, a Common Limited
Partner or Series GO Limited Partner that exercises the Exchange Right shall be
deemed to have also offered to sell the Common Limited Units or Series GO
Limited Units described in the Exchange Notice to the General Partner, and the
General Partner may, in its sole discretion, elect to purchase directly and
acquire such Common Limited Units and Series GO Limited Units by paying to the
Exchanging Partner either the Cash Amount or the REIT Shares Amount, as elected
by the General Partner (in its sole discretion), on the Specified Exchange Date,
whereupon the General Partner shall acquire the Common Limited Units or Series
GO Limited Units offered for exchange by the Exchanging Partner and shall be
treated for all purposes of this Agreement as the owner of such Common Limited
Units and Series GO Limited Units.  If the General Partner shall elect to
exercise its right to purchase Common Limited Units under this Section 9.4.2
with respect to the Exchange Notice, it shall so notify the Exchanging Partner
within 10 business days after the receipt by the General Partner of such
Exchange Notice.  Unless the General Partner (in its sole discretion) shall
exercise its right to purchase Common Limited Units or Series GO Limited Units
from the Exchanging Partner pursuant to this Section 9.4.2, the General Partner
shall have no obligation to the Exchanging Partner or the Partnership with
respect to the Exchanging Partner’s exercise of the Exchange Right.  In the
event the General Partner shall exercise its right to purchase Common Limited
Units and Series GO Limited Units with respect to the exercise of an Exchange
Right in the manner described in the first sentence of this Section 9.4.2, the
Partnership shall have no obligation to pay any amount to the Exchanging Partner
with respect to such Exchanging Partner’s exercise of such Exchange Right, and
each of the Exchanging Partner and the General Partner shall treat the
transaction between the General Partner and the Exchanging Partner for federal
income tax purposes as a sale of the Exchanging Partner’s Common Limited Units
or Series GO Limited Units to the General Partner.

9.4.3     Each Exchanging Partner agrees to execute such documents as the
General Partner may reasonably require in connection with the issuance of REIT
Shares upon exercise of the Exchange Right, including an assignment of the
Common Limited Units or Series GO Limited Units, and



35

--------------------------------------------------------------------------------

if the General Partner is relying upon the exemption from registration under the
Securities Act provided by Regulation D promulgated under the Securities Act, or
any successor rule, a document pursuant to which the Exchanging Partner makes a
representation that it is an accredited investor; provided, however, that if the
Exchanging Partner cannot make such representation, then the Exchanging Partner
shall have no right to exercise its Exchange Right.

9.4.4     In case of any reclassification of the REIT Shares (including, but not
limited to, any reclassification upon a consolidation or merger in which the
General Partner is the continuing corporation) into securities other than REIT
Shares, for purposes of Section 9.4.2, the General Partner may thereafter
exercise its right to purchase Common Limited Units or Series GO Limited Units
for the kind and amount of shares of such securities receivable upon such
reclassification by a holder of the number of REIT Shares for which such Common
Limited Units or Series GO Limited Units could be purchased immediately prior to
such reclassification.

9.4.5     Any REIT Shares issued to an Exchanging Partner upon the exercise by
the General Partner of its right to purchase Common Limited Units or Series GO
Limited Units under Section 9.4.2, shall not be required to be registered under
the Securities Act, unless subject to a separate agreement between the General
Partner and the Exchanging Partner.

9.4.6     Notwithstanding the provisions of Section 9.4.1 and 9.4.2, a Common
Limited Partner or Series GO Limited Partner shall not be entitled to exercise
the Exchange Right if such exercise would result in (i) any Person owning,
directly or indirectly, shares of the General Partner in excess of the
Shareholder Limitation (or, if applicable, the Excepted Holder Limit), (ii) the
REIT Shares being owned by less than 100 persons (determined without reference
to any rules of attribution), (iii) the General Partner being “closely held”
within the meaning of Section 856(h) of the Code, (iv) the General Partner
owning, directly or constructively, 9.9% or more of the ownership interests in a
tenant within the meaning of Section 856(d)(2)(B) of the Code, (v) the
acquisition of the REIT Shares by such Common Limited Partner could cause a
violation of the Securities Act either for the exchange or other securities
offerings, (vi) the REIT Shares would be required to be registered under the
Securities Act, (vii) the General Partner no longer qualifies as a REIT under
the Code or (viii) the General Partner believes that the Partnership will be
treated as a “publicly traded partnership.”  The General Partner, in its sole
discretion, may waive any of the restrictions on exchange set forth in this
Section 9.4.6.

9.4.7     Each Common Limited Partner and Series GO Limited Partner represents,
warrants and certifies that it has, and will have, marketable and unencumbered
title to its Common Limited Units and Series GO Limited Units, free and clear of
any liens or the rights or interest of any other person or entity and covenants
and agrees to deliver its Common Limited Units and Series GO Limited Units free
of any such items.  Each Common Limited Partner and Series GO Limited Partner
further represents, warrants and certifies that it has, and will have, the full
right, power and authority to transfer and surrender its Common Limited Units
and Series GO Limited Units and that it has obtained, and will obtain, the
consent or approval of all persons or entities, if any, having the right to
consent to or approve of such transfer and surrender.  The General Partner shall
have no obligation to acquire Common Limited Units or Series GO Limited Units
(i) to the extent that any such Common Limited Units or Series GO Limited Units
are subject to any liens, encumbrances or the right or interest of any other
person or entity or (ii) in the event that the Common Limited Partner or Series
GO Limited Partner shall fail to give the General Partner adequate assurances
that such Common Limited Units and Series GO Limited Units are not subject to
any such liens, encumbrances or the right or interest of any other person or
entity or shall fail to fully indemnify the General Partner as set forth below;
provided, however, the General Partner may, in its sole discretion, acquire
Common Limited Units and Series GO Limited Units subject to a lien, encumbrance
or right of another person or entity and in such case the General Partner shall
reduce the Cash Amount (or REIT Shares Amount) paid to the Common Limited
Partner or Series GO Limited Partner by the amount of the lien, encumbrance or
right of any other person or entity.  The



36

--------------------------------------------------------------------------------

Common Limited Partner agrees to indemnify and hold the General Partner harmless
from and against any and all liabilities, charges, costs and expenses relating
to such Common Limited Units or Series GO Limited Units which are subject to the
Exchange Right including, without limitation, with respect to any liens,
encumbrances or rights or interests of other persons or entities.  Each Common
Limited Partner and Series GO Limited Partner further agrees that, in the event
any state or local transfer tax is payable as a result of the transfer of its
Common Limited Units and Series GO Limited Units to the General Partner pursuant
to the Exchange Right, such Common Limited Partner shall assume and pay such
transfer tax.

9.4.8     Any Cash Amount to be paid to an Exchanging Partner pursuant to this
Section 9.4 shall be paid on the Specified Exchange Date; provided, however,
that the General Partner may elect to cause the Specified Exchange Date to be
delayed for up to 180 days to the extent required for the General Partner to
obtain additional funding to be used to make such payment of the Cash Amount by
the issuance of additional REIT Shares or otherwise.  Notwithstanding the
foregoing, the General Partner agrees to use its commercially reasonable efforts
to cause the closing of the exchange to occur as quickly as reasonably possible.

9.4.9     Notwithstanding any other provision of this Agreement, the General
Partner shall place appropriate restrictions on the ability of the Common
Limited Partners or Series GO Limited Partners to exercise their Exchange Rights
as and if deemed necessary to ensure that the Partnership does not constitute a
“publicly traded partnership” under Section 7704 of the Code.  If and when the
General Partner determines that imposing such restrictions is necessary, the
General Partner shall give prompt written notice thereof to each Common Limited
Partner and each other Person that holds interests in the Partnership
convertible for, or other instruments exercisable for, Common Limited Units or
Series GO Limited Units.

9.4.10   A fee may be charged in connection with an exercise of Exchange Rights
pursuant to this Section 9.4 to cover the expenses of the Partnership or the
General Partner.

9.4.11   The exercise of an Exchange Right by a Common Limited Partner or Series
GO Limited Partner will be subject to compliance with securities laws applicable
to the exchange and therefore the Exchange Right may not be exercisable in the
absence of an effective registration statement or an available exemption from
registration.

9.5        Call Right.

9.5.1     In the event of a Termination Event or immediately prior to a
Termination Event, the General Partner shall have the right (the “Call Right”)
to purchase all of the Limited Partner Units held by a Limited Partner (a
“Called Unit”), at a price equal to the Cash Amount; provided, however, that the
General Partner may, in its sole discretion, beginning on or after the Exchange
Date, elect to purchase such Called Units by paying to the Limited Partner in
question the REIT Shares Amount in lieu of the Cash Amount.  The Call Right
shall be exercised pursuant to a notice (the “Call Notice”) delivered by the
General Partner to the Limited Partner.  The General Partner may not exercise
the Call Right for less than all of the Called Units.  A Limited Partner
receiving the Call Notice described above shall have no rights with respect to
any interest in the Partnership other than the right to receive payment for its
interest in the Partnership in cash or REIT Shares in accordance with this
Section 9.5.  An assignee of a Limited Partner shall be bound by and subject to
the Call Right of the General Partner pursuant to this Section 9.5.  In
connection with any exercise of such Call Right by the General Partner with
respect to an assignee, the Cash Amount (or REIT Shares Amount) shall be paid by
the General Partner directly to such assignee and not to the Limited Partner
from which such assignee acquired its Called Units, as applicable.  The Call
Right may be assigned to any acquiring company pursuant to a Termination Event.



37

--------------------------------------------------------------------------------

9.5.2     Within 30 days after the delivery of the Call Notice by the General
Partner to the Limited Partners under this Section 9.5, the General Partner
(subject to the limitations set forth in Section 9.5.4) shall transfer and
deliver the Cash Amount (or the REIT Shares Amount) to the Limited Partners or,
as applicable, their assignees, whereupon the General Partner (or its designee)
shall acquire the Called Units of such Limited Partners or, as applicable, their
assignees, and shall be treated for all purposes of this Agreement as the owner
of such Called Units.

9.5.3     In the event that the General Partner elects to pay a Limited Partner
in the form of the REIT Shares Amount and such REIT Shares Amount is not a whole
number of REIT Shares, the Limited Partner shall be paid (i) the number of REIT
Shares which equals the nearest whole number less than such amount plus (ii) an
amount of cash which the General Partner determines, in its reasonable
discretion, to represent the fair value of the remaining fractional REIT Share
which would otherwise be payable to the Limited Partner.

9.5.4     In determining whether to elect to pay the REIT Shares Amount in lieu
of the Cash Amount in Sections 9.5.1 and 9.5.2, the General Partner shall
consider whether such election would result in, (i) any Person owning shares of
the General Partner in excess of the Shareholder Limitation (or, if applicable,
the Excepted Holder Limit), (ii) the REIT Shares being owned by less than 100
persons, (iii) the General Partner being “closely held” within the meaning of
Section 856(h) of the Code or (iv) the General Partner owning, directly or
constructively, 9.9% or more of the ownership interests in a tenant within the
meaning of Section 856(d)(2)(B) of the Code.  The General Partner, in its sole
discretion, may elect to pay the REIT Shares Amount despite the fact that it
would result in any of the occurrences set forth in this Section 9.5.4.

9.5.5     Each Limited Partner agrees to execute such documents as the General
Partner may reasonably require in connection with the issuance of the REIT
Shares upon exercise of the Call Right including, without limitation, an
assignment of the Called Units.  Each Limited Partner represents, warrants and
certifies that it has, and will have, marketable and unencumbered title to its
Called Units, free and clear of any liens or the rights or interest of any other
person or entity and covenants and agrees to deliver its Called Units, free of
any such items.  The Limited Partner further represents, warrants and certifies
that it has, and will have, the full right, power and authority to transfer and
surrender its Called Units, as applicable, and that it has obtained, and will
obtain, the consent or approval of all persons or entities, if any, having the
right to consent to or approve of such transfer and surrender.  The General
Partner shall have no obligation to acquire Called Units (i) to the extent that
any such Called Units are subject to any liens, encumbrances or the right or
interest of any other person or entity or (ii) in the event that the Limited
Partner shall fail to give the General Partner adequate assurances that such
Called Units are not subject to any such liens, encumbrances or the right or
interest of any other person or entity or shall fail to fully indemnify the
General Partner as set forth below; provided, however, the General Partner may,
in its sole discretion, acquire Called Units subject to a lien, encumbrance or
right of another person or entity and in such case the General Partner shall
reduce the Cash Amount (or REIT Shares Amount) paid to the Limited Partner by
the amount of the lien, encumbrance or right of any other person or entity.  The
Limited Partner agrees to indemnify and hold the General Partner harmless from
and against any and all liabilities, charges, costs and expenses relating to
such Limited Partner’s Called Units, which are subject to the Call Right or the
exercise of the Call Right including, without limitation, with respect to any
liens, encumbrances or rights or interests of other persons or entities.  Each
Limited Partner further agrees that, in the event any state or local transfer
tax is payable as a result of the transfer of its Called Units to the General
Partner pursuant to the exercise of the Call Right, such Limited Partner shall
assume and pay such transfer tax.



38

--------------------------------------------------------------------------------

9.6        Put Option.

9.6.1     In the event of a Termination Event or immediately prior to a
Termination Event or an Advisor Termination Event, the Series B Limited Partners
shall have the right (the “Put Right”) to sell all or a portion of their Series
B Limited Units (a “Put Unit”) to the Partnership for cash, at a price equal to
the fair market value as set forth in Section 9.6.4.  The Series B Limited
Partners may, in their sole discretion, elect to take the consideration offered
in the Termination Event.  The Put Right shall be exercised pursuant to a notice
(the “Put Notice”) delivered by a Series B Limited Partner to the General
Partner.  An assignee of a Series B Limited Partner shall receive the Put Right
set forth in this Section 9.6.  In connection with any exercise of such Put
Right by an assignee of a Series B Limited Partner, the fair market value of the
Put Units shall be paid by the Partnership directly to such assignee and not to
the Series B Limited Partner from which such assignee acquired its Put Units.

9.6.2     Within 30 days after the delivery of the Put Notice by a Series B
Limited Partner to the General Partner under this Section 9.6, the Partnership
shall transfer and deliver the fair market value of the Put Units to such Series
B Limited Partner or, as applicable, its assignee, whereupon the Partnership
shall acquire the Put Units of such Series B Limited Partner or, as applicable,
its assignee, and such Put Units shall no longer be considered outstanding.

9.6.3     Each Series B Limited Partner represents, warrants and certifies that
it has, and will have, marketable and unencumbered title to its Put Units, free
and clear of any liens or the rights or interest of any other Person and
covenants and agrees to deliver its Put Units free of any such items.  Each
Series B Limited Partner further represents, warrants and certifies that it has,
and will have, the full right, power and authority to transfer and surrender its
Put Units and that it has obtained, and will obtain, the consent or approval of
all Persons, if any, having the right to consent to or approve of such transfer
and surrender.  The Partnership shall have no obligation to acquire Put Units
(i) to the extent that any such Put Units are subject to any liens, encumbrances
or the right or interest of any other Person or (ii) in the event that the
Series B Limited Partner shall fail to give the Partnership adequate assurances
that such Put Units are not subject to any such liens, encumbrances or the right
or interest of any other Person or shall fail to fully indemnify the Partnership
as set forth below; provided, however, the Partnership may, in its sole
discretion, acquire Put Units subject to a lien, encumbrance or right of another
Person and in such case the Partnership shall reduce the fair market value of
the Put Units paid to the Series B Limited Partner by the amount of the lien,
encumbrance or right of any other Person.  The Series B Limited Partner agrees
to indemnify and hold the General Partner and the Partnership harmless from and
against any and all liabilities, charges, costs and expenses relating to such
Series B Limited Partner’s Put Units or the exercise of its Put Right including,
without limitation, with respect to any liens, encumbrances or rights or
interests of other Persons.  Each Series B Limited Partner further agrees that,
in the event any state or local transfer tax is payable as a result of the
transfer of its Put Units to the Partnership pursuant to the exercise of the Put
Right, such Series B Limited Partner shall assume and pay such transfer tax.

9.6.4     The value of the Put Units being sold pursuant to this Section 9.6
shall be equal to the amount the Series B Limited Partners would have received
if all of the assets of the Partnership were sold at the Transaction Value, all
liabilities of the Partnership were paid in full and all remaining funds were
distributed to the Partners in accordance with this Agreement.  In the event
that the Put Units being sold pursuant to this Section 9.6 have the right to the
amounts set forth in Sections 6.3.1, 6.3.2 and 6.3.3, such net amounts shall be
presumed to be the same value assigned to the per Common Limited Partnership
Unit pursuant to the Transaction Event.  The fair market value of a Put Unit
shall be determined by agreement between the Partnership and a majority of the
Series B Limited Partners who are making an election pursuant to this Section
9.6.  If the Partnership and a majority of the Series B Limited Partners who are
making an election pursuant to this Section 9.6 cannot agree upon the fair
market value of the Put Units being sold pursuant to this Section 9.6 within 30
days, the fair market value thereof shall be determined by an independent
accountant selected by the Partnership and approved by a



39

--------------------------------------------------------------------------------

majority of the Series B Limited Partners who are making an election pursuant to
this Section 9.6.  The decision of the accountant selected pursuant to this
Section 9.6.4 will be final and binding and may be enforced by legal
proceedings.  The Partnership and a majority of the Series B Limited Partners
selling Put Units pursuant to this Section 9.6 shall each compensate the
accountant appointed pursuant to this Section 9.4.6 equally.

9.7        Conversion of Series T Limited Units.  Upon a Termination Event, all
Series T Limited Units then currently outstanding shall automatically convert to
Common Limited Units at the value described in Section 6.10.

10.        Transfers of Limited Partner Interests.

10.1      Restrictions on Transfer of Limited Partner Interests.

10.1.1   Subject to the provisions of this Section 10.1, no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of its Limited Partner Interest, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) without the
consent of the General Partner, which consent may be granted or withheld in its
sole discretion.  Any such purported Transfer undertaken without such consent
shall be considered to be null and void ab initio and shall not be given effect.
 The General Partner may require, as a condition of any Transfer to which it
consents, that the transferor assume all costs incurred by the Partnership in
connection therewith.

10.1.2   No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer (i.e., a Transfer consented to as contemplated by
Section 10.1.1 or Section 10.1.3 or a Transfer made pursuant to Section 10.4) of
all of its Limited Partner Units pursuant to this Section 10 or pursuant to an
exchange of all of its Common Limited Units pursuant to Section 9.4.  Upon the
permitted Transfer or redemption of all of a Limited Partner’s Limited Partner
Interest, such Limited Partner shall cease to be a Limited Partner.

10.1.3   Notwithstanding Section 10.1.1 and subject to Sections 10.1.4, 10.1.5
and 10.1.6, a Limited Partner may Transfer, with the consent of the General
Partner, all or a portion of its Limited Partner Units to (i) a parent or
parent’s spouse, natural or adopted descendants, spouse of such descendant, or
brother or sister, or a trust created by such Limited Partner for the benefit of
such Limited Partner and/or any such Person, of which trust such Limited Partner
or any such Person is a trustee, (ii) a corporation, a partnership or limited
liability company controlled by a Person or Persons named in (i) above or (iii)
if the Limited Partner is an entity, its beneficial owners.

10.1.4   No Limited Partner may effect a Transfer of its Limited Partner
Interests, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would require the registration of the
Limited Partner Interests under the Securities Act or would otherwise violate
any applicable federal or state securities or blue sky law.

10.1.5   No Transfer by a Limited Partner of its Limited Partner Units, in whole
or in part, may be made to any Person if, in the opinion of the General Partner
based on the advice of legal counsel for the Partnership, if appropriate, the
Transfer (i) would result in the Partnership’s being treated as an association
taxable as a corporation (other than a qualified REIT subsidiary within the
meaning of Section 856(i) of the Code), (ii) in the belief of the General
Partner, would adversely affect the ability of the General Partner to continue
to qualify as a REIT or subject the General Partner to any additional taxes
under Section 857 or Section 4981 of the Code, (iii) in the belief of the
General Partner, would cause the Limited Partner Units to be deemed to be
“traded on an established securities market” or “readily tradable on a secondary
market (or substantial equivalent thereof)” under the provisions applicable to
publicly



40

--------------------------------------------------------------------------------

traded partnership status under Section 7704 of the Code and the Regulations
promulgated thereunder, (iv) would cause the Partnership to become, with respect
to any employee benefit plan subject to Title I of ERISA or to Section 4975 of
the Code, a “party-in-interest” (as defined in Section 3(14) of ERISA) or a
“disqualified person” (as defined in Section 4975(e)(2) of the Code), (v) would,
in the belief of the General Partner, cause any portion of the assets of the
Partnership to constitute assets of any employee benefit plan pursuant to
Department of Labor Regulations Section 2510.3-101 or (vi) would subject the
Partnership to be regulated under the Investment Company Act of 1940, as
amended, the Investment Advisers Act of 1940, as amended, or the fiduciary
responsibility provisions of ERISA.

10.1.6   No Limited Partner may Transfer any Limited Partner Units to a lender
to the Partnership or any Person who is related (within the meaning of
Regulations Section 1.752-4(b)) to any lender to the Partnership whose loan
constitutes a nonrecourse liability (within the meaning of Regulations Section
1.752-1(a)(2)), without the consent of the General Partner, which may be
withheld in its sole discretion, provided that as a condition to such consent
the lender will be required to enter into an arrangement with the Partnership
and the General Partner to exchange or redeem for the Cash Amount any Limited
Partner Units in which a security interest is held simultaneously with the time
at which such lender would be deemed to be a Partner in the Partnership for
purposes of allocating liabilities to such lender under Section 752 of the Code.

10.1.7   Any Transfer in contravention of any of the provisions of this
Section 10 shall be void and ineffectual and shall not be binding upon or
recognized by the Partnership.

10.1.8   Prior to the consummation of any Transfer under this Section 10, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

10.2      Admission of Substitute Limited Partner.

10.2.1   Subject to the other provisions of this Section 10, an assignee of a
Limited Partner Interest (which shall be understood to include any purchaser,
transferee, donee, or other recipient of any disposition of such Limited Partner
Interest) shall be deemed admitted as a Limited Partner only with the consent of
the General Partner, which consent may be granted or withheld in its sole
discretion and upon the satisfactory completion of the following:

(a)         The assignee shall have accepted and agreed to be bound by the terms
and provisions of this Agreement by executing a counterpart or an amendment
thereof, including a revised Exhibit A, and such other documents or instruments
as the General Partner may require in order to effect the admission of such
Person as a Limited Partner.

(b)         The assignee shall have delivered a letter containing the
representation set forth in Section 15.1.1 through 15.1.6 and the agreement set
forth in Section 15.1.7.

(c)         If the assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel
for the Partnership of the assignee’s authority to become a Limited Partner
under the terms and provisions of this Agreement.

(d)         The assignee shall have executed the power of attorney as set forth
in Section 14.

(e)         The assignee shall have paid all legal fees and other expenses of
the Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.



41

--------------------------------------------------------------------------------

(f)         The assignee has obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole discretion.

10.2.2   For the purpose of allocating Net Income and Net Loss and distributing
cash received by the Partnership, a Substitute Limited Partner shall be treated
as having become a Partner upon the later of the date specified in the Transfer
documents or the date on which the General Partner has received all necessary
instruments of Transfer and substitution subject to Section 5.1.5.

10.2.3   The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section 10.2 and making all official filings and publications.  The Partnership
shall take all such action as promptly as practicable after the satisfaction of
the conditions in this Section 10 to the admission of such Person as a Limited
Partner of the Partnership.

10.3      Rights of Assignees of Partnership Interests.

10.3.1   Subject to the provisions of Sections 10.1 and 10.2, except as required
by operation of law, the Partnership shall not be obligated for any purposes
whatsoever to recognize the assignment by any Limited Partner of its Partnership
Interest until the Partnership has received notice thereof.

10.3.2   Any Person who is the assignee of all or any portion of a Limited
Partner’s Limited Partner Interest, but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partner
Interest, shall be subject to all the provisions of this Section 10 to the same
extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partner Interest.

10.4      Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner.  The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of the Limited
Partner’s estate or, if Limited Partner dies, Limited Partner’s executor,
administrator or trustee, or, if Limited Partner is finally adjudicated
incompetent, Limited Partner’s committee, guardian or conservator, and any such
Person shall have the rights of such Limited Partner for the purpose of settling
or managing Limited Partner’s estate property and such power as the bankrupt,
deceased or incompetent Limited Partner possessed to assign all or any part of
his Partnership Interest and to join with the assignee in satisfying conditions
precedent to the admission of the assignee as a Substitute Limited Partner.

10.5      Joint Ownership of Interests.  A Partnership Interest may be acquired
by two individuals as joint tenants with right of survivorship, provided that
such individuals either are married or are related and share the same personal
residence.  The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners.  Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee.  The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death.  Upon notice to the



42

--------------------------------------------------------------------------------

General Partner from either owner, the General Partner shall cause the
Partnership Interest to be divided into two equal Partnership Interests, which
shall thereafter be owned separately by each of the former owners.

10.6      Repurchase of Units.

10.6.1   Following the date of acquisition of Limited Partner Units by a Limited
Partner (the “Acquisition Date”), upon the written request of such Limited
Partner (executed by the trustee or authorized agent in the case of a retirement
plan) and in the sole discretion of the General Partner the Partnership may
repurchase the Limited Partner Units of such Limited Partner.  The terms and
conditions of any such repurchase of Limited Partner Units shall be determined
in the sole discretion of the General Partner.  The Partnership may enter into
separate redemption agreements with Limited Partners in the sole discretion of
the General Partner.

10.6.2   In the event that any REIT Shares (including Interval Shares) are
redeemed, the Partnership shall redeem the appropriate number of Partnership
Units (including Interval Units) at the same applicable price.

10.6.3   Notwithstanding the above or the restrictions in Section 10.1, the
Partnership shall not purchase (after considering the provision in Section 9.4)
more than 10% in the aggregate of the total Limited Partner Units (other than
those excluded by Regulation Section 1.7704-1(k)(1)(ii)) of the Partnership per
annum reduced by the percentage of any transfers made under Regulation Sections
1.7704-1(g) or transfers that do not qualify for safe harbor treatment under the
Regulations (which excludes private transfers described in Regulation Section
1.7704-1(e)); provided, however, that the restriction set forth in this Section
10.6.3 shall not apply until the Partnership has more than 100 Partners.

10.6.4   In the event that the Partnership sells, transfers or otherwise
disposes of a Property that was contributed by a Series T Limited Partner within
5 years of the contribution date which results in the recognition of taxable
income or gain under Section 704(c) of the Code for such Series T Limited
Partner, the Partnership will, at the request of the Series T Limited Partner,
repurchase from such Series T Limited Partner that number of Series T Limited
Units with a value equal to the aggregate income tax payable as a result of the
Section 704(c) gain that is allocable to the Series T Limited Units (but not in
excess of the fair market value of such Series T Limited Units) held by such
Series T Limited Partner at the time of such sale (utilizing the highest
marginal Federal income tax rate).  The repurchase price for the Series T
Limited Units will be equal to the fair market value of the Series T Limited
Units at the time of the sale as determined in the sole discretion of the
General Partner.

10.7      Repurchase of Interval Units.

10.7.1   The General Partner shall cause the Partnership to establish a reserve
(the “Interval Units Repurchase Reserve”) of liquid assets in an amount equal to
20% of the aggregate gross proceeds from the Partnership’s issuance of Interval
Units.  The Interval Units Repurchase Reserve shall be comprised of cash and
cash-like instruments, government securities, publicly traded REIT shares and
other publicly traded securities (the “Interval Units Reserve Assets”).  The
Interval Units Repurchase Reserve shall be used solely to repurchase the
Interval Units as set forth in this Section 10.7.  The General Partner may, but
has no obligation to, increase or restore the amount of the Interval Units
Repurchase Reserve or restore any amounts resulting from a decline in value of
the Interval Units Reserve Assets.

10.7.2   The redemption terms, limitations and timing applicable to the Interval
Shares shall equally apply to the Interval Units.



43

--------------------------------------------------------------------------------

11.        Books and Records; Accounting; Tax Matters.

11.1      Books and Records.  At all times during the continuance of the
Partnership, the Partners shall keep or cause to be kept at the Partnership’s
specified office true and complete books of account in accordance with generally
accepted accounting principles, including: (i) a current list of the full name
and last known address of each Partner, (ii) a copy of the Certificate,
(iii) copies of the Partnership’s federal, state and local income tax returns
and reports, (iv) copies of this Agreement and any financial statements of the
Partnership for the three most recent years and (v) all documents and
information required under the Act.

11.2      Custody of Partnership Funds; Bank Accounts.

11.2.1   All funds of the Partnership not otherwise invested shall be deposited
in one or more accounts maintained in such banking or brokerage institutions as
the General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.

11.2.2   All deposits and other funds not needed in the operation of the
business of the Partnership may be invested by the General Partner in investment
grade instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances,
municipal notes and bonds or other investments approved by the Board of
Directors.  The funds of the Partnership shall not be commingled with the funds
of any other Person except for such commingling as may necessarily result from
an investment in those investment companies permitted by this Section 11.2.2.

11.3      Fiscal and Taxable Year.  The fiscal and taxable year of the
Partnership shall be the calendar year, except as otherwise required by
applicable law.

11.4      Annual Tax Information and Report.  The General Partner shall supply
each person who was a Limited Partner at any time during such year the tax
information necessary for such Partner to file such Limited Partner’s individual
tax returns as shall be reasonably required by law.

11.5      Partnership Representative; Tax Elections.

11.5.1   The General Partner shall be the “partnership representative” for
purposes of Section 6223 and 6231 of the Code and shall, at the Partnership’s
expense, cause to be prepared and timely filed after the end of each taxable
year of the Partnership all federal and state income tax returns required of the
Partnership for such taxable year.  If any state or local tax law provides for a
partnership representative or Person having similar rights, powers, authority or
obligations, the General Partner shall also serve in such capacity.  The
Partnership shall make such elections pursuant to the provisions of the Code as
the General Partner, in its sole discretion, deems appropriate (including, in
the General Partner’s sole discretion, an election under Section 754 of the Code
or an election to have the Partnership treated as an “electing investment
partnership” for purposes of Section 743 of the Code).

11.5.2   If any audit adjustment results in an underpayment of tax that is
imputed to the Partnership and would be assessed and collected at the
Partnership level in the period that the adjustment becomes final, the
Partnership may, in the sole discretion of the General Partner, elect:

(a)         to pay an imputed underpayment as calculated under Section 6225(b)
of the Code with respect to such adjustment, including interest, penalties and
related tax (“Imputed Underpayment”) in the Adjustment Year or otherwise take
the Internal Revenue Service adjustment into account in the Adjustment Year.
 The General Partner shall use commercially reasonable efforts to reduce the
amount of such Imputed Underpayment on account of the tax-exempt status (as
defined in Section



44

--------------------------------------------------------------------------------

168(h)(2) of the Code) of any Limited Partner as provided in Section 6225(c)(3)
of the Code.  Each Limited Partner agrees to indemnify and hold harmless the
Partnership and the General Partner from and against any liability with respect
to the Limited Partner’s proportionate share of any Imputed Underpayment,
regardless of whether such Limited Partner is a Limited Partner in the
Adjustment Year, and to promptly pay its proportionate share of any Imputed
Underpayment to the Partnership within 15 days following the General Partner’s
request for payment and any amount that is not funded shall be treated in
accordance with Section 6.2.  Each Limited Partner’s proportionate share shall
be determined by the General Partner in good faith taking into account each
Limited Partner’s (or former Partner’s) particular status, including its
tax-exempt or non-United States status, its interest in the Partnership in the
“Reviewed Year,” and its timely provision of information necessary to reduce the
amount of Imputed Underpayment set forth in Section 6225(c) of the Code; or

(b)         under Section 6226(a) of the Code, to cause the Partnership to issue
adjusted Schedule K-1s or any other similar statement prescribed by the Code,
Regulations or other administrative guidance published by the Internal Revenue
Service or other taxing authority to each applicable Partner for the Reviewed
Year, who will then be required to pay their allocable share of tax otherwise
attributable to the Partnership.  Each Partner hereby agrees and consents to
such election and agrees to take any action and furnish the General Partner with
any information necessary to give effect to such election, as required by such
Section 6226(a) of the Code and applicable Regulations or other administrative
guidance published by the Internal Revenue Service or other taxing authority.

11.6      Reports to Limited Partners.

11.6.1   As soon as practicable after the close of each fiscal quarter (other
than the last quarter of the fiscal year), upon written request by a Limited
Partner to the General Partner, the General Partner shall make available to such
Limited Partner a quarterly report containing financial statements of the
Partnership, or of the General Partner if such statements are prepared solely on
a consolidated basis with the General Partner, for such fiscal quarter,
presented in accordance with generally accepted accounting principles.  As soon
as practicable after the close of each fiscal year, upon written request by a
Limited Partner to the General Partner, the General Partner shall make available
to such Limited Partner an annual report containing financial statements of the
Partnership, or of the General Partner if such statements are prepared solely on
a consolidated basis with the General Partner, for such fiscal year, presented
in accordance with generally accepted accounting principles.  The annual
financial statements shall be audited by accountants selected by the General
Partner.

11.6.2   Any Partner shall further have the right to a private audit of the
books and records of the Partnership at the expense of such Partner, provided
such audit is made for Partnership purposes and is made during normal business
hours.

11.7      Access to Books and Records.  Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.  Notwithstanding the foregoing, the General Partner, in its sole
discretion, may restrict receipt of the information identified in Section 11.1,
if the General Partner reasonably believes that (i) disclosure of such
information is not in the best interest of the Partnership or could damage the
Partnership or the General Partner or its business, (ii) the Partnership is
required by law or by agreement with a third party to keep confidential or
(iii) the requesting Limited Partner’s reason for obtaining the applicable
information is, in the General Partner’s sole discretion, related to the Limited
Partner’s individual purposes and not for a Partnership purpose.  In no event
shall the General Partner be required to provide any Partner with access to any
personal information with respect to the Partners, including, but not limited
to, the names, addresses, email addresses and phone numbers of the Partners.



45

--------------------------------------------------------------------------------

12.        Amendment of Agreement; Merger.

12.1      Amendment Related to Merger.  The General Partner’s consent shall be
required for any amendment to this Agreement.  The General Partner, without the
consent of any Limited Partner, may amend this Agreement in any respect or merge
or consolidate the Partnership with or into any other partnership or business
entity (as defined in Section 17-211 of the Act) in a transaction pursuant to
Section 8.1.2, 8.1.3 or 8.1.4; provided, however, that the following amendments
and any other merger or consolidation of the Partnership shall require a
Majority Vote:

12.1.1   any amendment affecting the operation of the Conversion Factor or the
Exchange Right (except as provided in Section 9.4.4 or 8.1.4) in a manner
adverse to the Common Limited Partners;

12.1.2   any amendment that would adversely affect the rights of the Common
Limited Partners to receive the distributions payable to them hereunder, other
than with respect to the issuance of additional interests in the Partnership
pursuant to Section 4;

12.1.3   any amendment that would alter the Partnership’s allocations of Net
Income and Net Loss to the Limited Partners, other than with respect to the
issuance of additional Participating Partnership Units pursuant to Section 4; or

12.1.4   any amendment that would impose on the Limited Partners any obligation
to make additional Capital Contributions to the Partnership.

12.2      Amendment Without the Consent of the Limited Partners.  The ability of
the General Partner to amend this Agreement without the consent of the Limited
Partners, pursuant to Section 12.1, includes, but is not limited to, any
amendment to:

12.2.1   add or modify a distribution reinvestment plan for the General Partner
or the Partnership;

12.2.2   modify the allocation provisions of the Agreement to comply with Code
Section 704(b) or 704(c);

12.2.3   add to the representations, duties, services or obligations of the
General Partner or any Affiliates for the benefit of the Limited Partners;

12.2.4   cure any ambiguity or mistake, correct or supplement any provision in
the Agreement that may be inconsistent with any other provision, or make any
other provision with respect to matters or questions arising under the Agreement
that will not be inconsistent with the provisions of the Agreement;

12.2.5   amend the Agreement to reflect the addition or substitution of Limited
Partners or the reduction of the Capital Accounts upon the return of capital to
the Limited Partners;

12.2.6   minimize the adverse impact of, or comply with, any “plan assets” for
ERISA purposes;

12.2.7   execute, acknowledge and deliver any and all instruments to effectuate
the foregoing, including the execution, acknowledgment and delivery of any such
instrument by the attorney-in-fact for the General Partner under a special or
limited power of attorney and to take all such actions in connection therewith
as the General Partner deems necessary or appropriate with the signature of the
General Partner acting alone;



46

--------------------------------------------------------------------------------

12.2.8   change the name and/or principal place of business of the Partnership;

12.2.9   decrease the rights and powers of the General Partner (so long as such
decrease does not impair the ability of the General Partner to manage the
Partnership and conduct its business affairs);

12.2.10   sell preferred units and other securities and admit preferred limited
partners and other limited partners to the Partnership;

12.2.11   make any changes necessary or advisable to enable the General Partner
to qualify or maintain its status as a REIT;

12.2.12   establish or amend exchange rights for the exchange of Partnership
Units for an equivalent number of REIT Shares;

12.2.13   establish or amend a Partnership Unit repurchase program; or

12.2.14   make any changes necessary or advisable to satisfy concerns of the
Commission, any state securities regulator or any stock exchange in connection
with a securities offering by the General Partner or otherwise.

12.2.15   No amendment will be adopted pursuant to Sections 12.2.10 or 12.2.14
without the consent of the Limited Partners unless the adoption thereof (i) is
for the benefit of and not adverse to the interests of the Limited Partners and
(ii) does not affect the limited liability of the Limited Partners or the status
of the Partnership as a partnership for federal income tax purposes.

12.3      Amendments Requiring Approval of Series B Limited Partners.  Any
amendments to the allocation and distribution provisions relating to the
Series B Limited Units set forth in Sections 5.8, 6.3.1, 6.3.2, 6.3.3 and 6.3.4,
the Put Option set forth in Section 9.6 and any other rights of the Series B
Limited Partners appearing elsewhere in this Agreement shall require the
approval of the Series B Limited Partners.

12.4      Amendments Requiring Approval of Series T Limited Partners and Series
GO Limited Partners.

12.4.1   Any amendments to the allocation or distribution provisions relating to
the Series T Limited Units, the conversion of the Series T Limited Units to
Common Limited Units set forth in Section 9.7 and any other rights of the
Series T Limited Partners appearing elsewhere in this Agreement or in the
agreement between the Partnership and a Series T Limited Partner, other than
with respect to the issuance of additional interests in the Partnership, shall
require the approval of the Series T Limited Partner whose rights are affected
by the amendment.

12.4.2   Any amendments to the allocation and distribution provisions relating
to the Series GO Limited Units and any other rights of the Series GO Limited
Partners appearing elsewhere in this Agreement, other than with respect to the
issuance of additional interests in the Partnership, shall require the approval
of the Series GO Limited Partners.

12.5      Meetings of Partners.

12.5.1   The Partners may but shall not be required to hold any annual, periodic
or other formal meetings.  Meetings of the Partners may be called by the General
Partner or by any Limited Partner or Limited Partners holding at least 10% of
the Common Limited Units in the Partnership.



47

--------------------------------------------------------------------------------

12.5.2   The Partner or Partners calling the meeting may designate any place
within the State of Delaware as the place of meeting for any meeting of the
Partners; and Partners holding at least a majority of the Voting Participating
Partnership Units in the Partnership or the General Partner may designate any
place outside the State of Delaware as the place of meeting for any meeting of
the Partners.  If no designation is made, or if a special meeting is called, the
place of meeting shall be the principal place of business of the Partnership.

12.5.3   Except as provided in Section 12.4.4, written notice stating the place,
day and hour of the meeting and the purpose or purposes for which the meeting is
called shall be delivered not less than 10 nor more than 90 days before the date
of the meeting, either personally or by mail, by or at the direction of the
Partner or Partners calling the meeting, to each Partner entitled to vote at
such meeting and to each Partner not entitled to vote who is entitled to notice
of the meeting.

12.5.4   Anything in this Agreement to the contrary notwithstanding, with
respect to any meeting of the Partners, any Partner who in person or by proxy
shall have waived in writing notice of the meeting, either before or after such
meeting, or who shall attend the meeting in person or by proxy, shall be deemed
to have waived notice of such meeting unless such Partner attends for the
express purpose of objecting, at the beginning of the meeting, and does so
object to the transaction of any business because the meeting is not lawfully
called or convened.

12.5.5   If all of the Partners shall meet at any time and place, either within
or outside of the State of Delaware, in person or by proxy, and consent to the
holding of a meeting at such time and place, such meeting shall be valid without
call or notice, and at such meeting lawful action may be taken.

12.5.6   For the purpose of determining Partners entitled to notice of or to
vote at any meeting of Partners or any adjournment thereof, the date on which
notice of the meeting is mailed shall be the record date.  When a determination
of Partners entitled to vote at any meeting of Partners has been made as
provided in this Section, such determination shall apply to any adjournment
thereof.

12.5.7   Partners holding at least 30% of the Voting Participating Partnership
Units entitled to vote at a meeting, represented in person or by proxy, shall
constitute a quorum at any meeting of Partners.  In the absence of a quorum at
any such meeting, Partners holding at least a majority of the Voting
Participating Partnership Units so represented may adjourn the meeting to
another time and place.  Any business that might have been transacted at the
original meeting may be transacted at any adjourned meeting at which a quorum is
present.  No notice of an adjourned meeting need be given if the time and place
are announced at the meeting at which the adjournment is taken unless the
adjournment is for more than 120 days.  The Partners present at a duly organized
meeting may continue to transact business until adjournment, notwithstanding the
withdrawal during such meeting of that number of Voting Participating
Partnership Units whose absence would cause less than a quorum to be present.

12.5.8   If a quorum is present, the affirmative vote of Partners holding a
majority of the Voting Participating Partnership Units entitled to vote, present
in person or represented by proxy, shall be binding on all Partners, unless the
vote of a greater or lesser proportion or number of Voting Participating
Partnership Units or Partners is otherwise required by applicable law or by this
Agreement.  Unless otherwise expressly provided herein or required under
applicable law, Partners who have an interest (economic or otherwise) in the
outcome of any particular matter upon which the Partners’ vote or consent is
required may vote or consent upon any such matter and their Voting Participating
Partnership Units, vote or consent, as the case may be, shall be counted in the
determination of whether the requisite matter was approved by the Partners.

12.5.9   At all meetings of Partners, a Partner may vote in person or by proxy
executed in writing by the Partner or by the Partner’s duly authorized
attorney-in-fact.  Such proxy shall be filed with



48

--------------------------------------------------------------------------------

the General Partner before or at the time of the meeting.  No proxy shall be
valid after eleven months from the date of its execution, unless otherwise
provided in the proxy.

12.5.10   Action required or permitted to be taken at a meeting of Partners may
be taken without a meeting if the action is evidenced by one or more written
consents or approvals describing the action taken and signed by Partners holding
sufficient Voting Participating Partnership Units, as the case may be, to
approve such action had such action been properly voted on at a duly called
meeting of the Partners.  Action taken under this Section 12.4.10 is effective
when the requisite Partners or Partners with the requisite Voting Participating
Partnership Units, as the case may be, have signed the consent or approval,
unless the consent specifies a different effective date.

13.        Term and Dissolution.

13.1      Duration.  The Partnership shall have a perpetual duration, except
that the Partnership shall be dissolved and liquidated upon the first to occur
of any of the following events:

13.1.1   The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution (without reconstitution), death, removal or withdrawal of a General
Partner unless the business of the Partnership is continued pursuant to
Section 8.3.2; provided that if a General Partner is a partnership on the date
of such occurrence, the dissolution (without reconstitution) of such General
Partner as a result of the dissolution (without reconstitution), death,
withdrawal, removal or Event of Bankruptcy of a partner in such partnership
shall not be an event of dissolution of the Partnership if the business of such
General Partner is continued by the remaining partner or partners, either alone
or with additional partners, and such General Partner and such partners comply
with any other applicable requirements of this Agreement;

13.1.2   The passage of 90 days after the sale or other disposition (but not a
transfer to a GP Subsidiary where the interests are held by the Partnership) of
all or substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such obligation is paid in
full); or

13.1.3   The determination by the General Partner that the Partnership should be
dissolved.

13.2      Dissolution.  Upon dissolution of the Partnership (unless the business
of the Partnership is continued pursuant to Section 8.3.2, the General Partner
(or its trustee, receiver, successor or legal representative) shall amend or
cancel any Certificate and liquidate the Partnership’s assets and apply and
distribute the proceeds thereof in accordance with Section 13.4.
 Notwithstanding the foregoing, the liquidating General Partner may either
(i) defer liquidation of, or withhold from distribution for a reasonable time,
any assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations) or (ii) distribute the assets in accordance
with Section 13.4.

13.3      Certificate of Cancellation.  As soon as possible following the
occurrence of any of the events specified in Section 13.1, the General Partner
who has not wrongfully dissolved the Partnership or, if none, the Limited
Partners, shall execute and file a Certificate of Cancellation with the Office
of the Secretary of State of the State of Delaware in such form as shall be
required by the Act.

13.4      Liquidation of Property.  Upon a dissolution and termination of the
Partnership, the General Partner (or in case there is no General Partner, the
Common Limited Partners or Person designated by a Common Majority Vote) shall
take full account of the Partnership Property and liabilities,



49

--------------------------------------------------------------------------------

shall liquidate the Property as promptly as is consistent with obtaining the
fair market value thereof, and shall apply and distribute the proceeds therefrom
in accordance with Section 6.8.

13.5      Distributions Upon Dissolution.  Each Partner shall look solely to the
assets of the Partnership for all distributions and its Capital Contributions,
and shall have no recourse therefor (upon dissolution or otherwise) against the
General Partner or any Limited Partner.  No Partner shall be required to restore
any deficit in the Partner’s Capital Account.

14.        Power of Attorney.

14.1      Appointment.  Each Limited Partner and any assignee constitutes and
appoints the General Partner and the authorized officers and attorneys-in-fact
of each of the foregoing, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:

14.1.1   execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (i) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments or restatements thereof) that the General Partner deems appropriate
or necessary to form, qualify or continue the existence or qualification of the
Partnership as a limited partnership (or a partnership in which the Limited
Partners have limited liability) in the State of Delaware and in all other
jurisdictions in which the Partnership may conduct business or own property,
(ii) all instruments that the General Partner deems appropriate or necessary to
reflect any amendment, change, modification or restatement of this Agreement
duly adopted in accordance with the terms of this Agreement, (iii) all
conveyances and other instruments or documents that the General Partner or any
liquidator deems appropriate or necessary to reflect the distribution or
exchange of assets of the Partnership pursuant to the terms of this Agreement,
(iv) all instruments relating to the admission, withdrawal, removal or
substitution of any Partner pursuant to, or other events described in, Sections
10 and 13 or the Capital Contributions of any Partner and (v) all certificates,
documents and other instruments relating to the determination of the rights,
preferences and privileges of Partnership Interests; and

14.1.2   execute, swear to, seal, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole discretion of the General Partner to make, evidence, give, confirm
or ratify any vote, consent, approval, agreement or other action that is made or
given by the Partners hereunder or is consistent with the terms of this
Agreement or appropriate or necessary, in the sole discretion of the General
Partner or any liquidator, to effectuate the terms or intent of this Agreement.
 Nothing contained herein shall be construed as authorizing the General Partner
to amend this Agreement except in accordance with Section 12 or as may be
otherwise expressly provided for in this Agreement.

14.2      Irrevocability, Waiver of Defense and Delivery.  The foregoing power
of attorney is hereby declared to be irrevocable and a power coupled with an
interest, in recognition of the fact that each of the Partners will be relying
upon the power of the General Partner to act as contemplated by this Agreement
in any filing or other action by it on behalf of the Partnership, and it shall
survive and not be affected by the subsequent incapacity of any Limited Partner
or any assignee or the Transfer of all or any portion of such Limited Partner’s
or assignee’s Partnership Units and shall extend to such Limited Partner’s or
any assignee’s heirs, successors, assigns and personal representatives.  Each
such Limited Partner or any assignee hereby agrees to be bound by any
representation made by the General Partner, acting in good faith pursuant to
such power of attorney; and each such Limited Partner or any assignee hereby
waives any and all defenses which may be available to contest, negate or
disaffirm the action of the General Partner, taken in good faith under such
power of attorney.  Each Limited Partner or any assignee shall execute and
deliver to the General Partner, within 15 days after receipt of the General



50

--------------------------------------------------------------------------------

Partner’s request therefor, such further designation, powers of attorney and
other instruments as the General Partner or any liquidator, as the case may be,
may reasonably deem necessary to effectuate this Agreement and the purposes of
the Partnership.

15.        Representations and Warranties.

15.1      Authority of Individuals.  Each Partner that is an individual
(including, without limitation, each Additional Limited Partner or Substituted
Limited Partner as a condition to becoming an Additional Limited Partner or a
Substituted Limited Partner) represents and warrants to each other Partner that
(i) such Partner has the legal capacity to enter into this Agreement and perform
such Partner’s obligations hereunder and (ii) the consummation of the
transactions contemplated by this Agreement to be performed by such Partner will
not result in a breach or violation of, or a default under, any agreement by
which such Partner or any of such Partner’s property is or are bound, or any
statute, regulation, order or other law to which such Partner is subject.

15.2      Authority of Non-Individuals.  Each Partner that is not an individual
(including, without limitation, each Additional Limited Partner or Substituted
Limited Partner as a condition to becoming an Additional Limited Partner or a
Substituted Limited Partner) represents and warrants to each other Partner that
(i) its execution and delivery of this Agreement and all transactions
contemplated by this Agreement to be performed by it have been duly authorized
by all necessary action, including without limitation, that of any general
partner, committee, trustee, beneficiary, director, member and/or stockholder,
as the case may be, as required and (ii) the consummation of such transactions
shall not result in a breach or violation of, or a default under, its
certificate of limited partnership, partnership agreement, trust agreement,
limited liability company operating agreement, charter or bylaws, as the case
may be, any agreement by which such Partner or any of such Partner’s properties
or any of its partners, beneficiaries, trustees, directors, members or
stockholders, as the case may be, is or are bound, or any statute, regulation,
order or other law to which such Partner or any of its partners, trustees,
beneficiaries, directors, members or stockholders, as the case may be, is or are
subject.

15.3      Enforceability.  Each Partner (including, without limitation, each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to each other Partner that this Agreement is binding
upon, and enforceable against, such Partner in accordance with its terms, as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting
creditors’ rights generally, as from time to time in effect, or the application
of equitable principles.

15.4      Investment Purpose.  Each Limited Partner represents and warrants to
the General Partner and to the Partnership that the acquisition of its
Partnership Interest is made as a principal for its account for investment
purposes only and not with a view to the resale or distribution of such
Partnership Interest.

15.5      Ownership Limits.  Each Partner represents and warrants that at any
time such Partner actually owns or constructively owns a 25% or greater capital
interest or profits interest in the Partnership, it does not and will not,
without the prior written consent of the General Partner, actually own or
constructively own (i) with respect to any tenant that is a corporation, any
stock of such tenant and (ii) with respect to any tenant that is not a
corporation, any interest in either the assets or net profits of such Tenant.

15.6      Ownership Disclosure.  Each Partner represents and warrants that it
will promptly disclose to the General Partner the amount of REIT Shares or other
capital shares of the General Partner that it actually owns or constructively
owns after the acquisition of any REIT Shares or other capital shares of the
General Partner.



51

--------------------------------------------------------------------------------

15.7      Assignment.  Each Limited Partner represents and warrants that it will
not sell, assign or otherwise Transfer its Partnership Interest or any fraction
thereof, whether voluntarily or by operation of law or at judicial sale or
otherwise, to any Person who does not make the representations and warranties to
the General Partner set forth in Section 15.1.4 above and similarly agree not to
sell, assign or Transfer such Partnership Interest or fraction thereof to any
Person who does not similarly represent, warrant and agree.

15.8      Violations.  Each Partner understands that if, for any reason, (i) the
representations, warranties or agreements set forth above are violated or (ii)
the Partnership’s actual or constructive ownership of REIT Shares or other
capital shares of the General Partner violates the limitations set forth in the
Charter, then (x) the Exchange Right may become non-exercisable and (y) some or
all of the REIT Shares owned by the Partners may be automatically transferred to
a trust for the benefit of a charitable beneficiary as provided in the Charter.

15.9      Survival.  The representations and warranties contained in this
Section 15.1 shall survive the execution and delivery of this Agreement by each
Partner (and, in the case of an Additional Limited Partner or a Substituted
Limited Partner, the admission of such Additional Limited Partner or Substituted
Limited Partner as a Limited Partner in the Partnership) and the dissolution and
winding up of the Partnership.

16.        General Provisions.

16.1      Notices.  All communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or upon deposit in the United States mail, registered,
postage prepaid return receipt requested, to the Partners at the addresses set
forth on Exhibit A; provided, however, that any Partner may specify a different
address by notifying the General Partner in writing of such different address.
 Notices to the Partnership shall be delivered at or mailed to its specified
office.

16.2      Survival of Rights.  Subject to the provisions hereof limiting
transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their respective legal representatives,
successors, transferees and assigns.

16.3      Additional Documents.  Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents which may
be reasonable, necessary, appropriate or desirable to carry out the provisions
of this Agreement or the Act.

16.4      Severability.  If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.

16.5      Entire Agreement.  This Agreement and attached exhibits constitute the
entire agreement of the Partners and supersede all prior written agreements and
prior and contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.

16.6      Pronouns and Plurals.  When the context in which words are used in
this Agreement indicates that such is the intent, words in the singular number
shall include the plural and the masculine gender shall include the neuter or
female gender as the context may require.

16.7      Headings.  The Section headings or Sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Section.



52

--------------------------------------------------------------------------------

16.8      Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original copy and all of which together
shall constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.

16.9      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware; provided, however, that any
cause of action for any violation of federal or state securities laws shall not
be governed by this Section 16.9.

16.10    Electronic Signatures.  Any electronic signature of a party to this
Agreement and of a party to take any action related to this Agreement or any
agreement entered into by the Partnership shall be valid as an original
signature and shall be effective and binding.  Any such electronic signature
(including the signature(s) to this Agreement) shall be deemed (i) to be
“written” or “in writing,” (ii) to have been signed and (iii) to constitute a
record established and maintained in the ordinary course of business and an
original written record when printed from electronic files.



[SIGNATURES ON FOLLOWING PAGE]





53

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Amended and Restated Limited Partnership Agreement, all as of June 15,
2020.



GENERAL PARTNER:







LODGING FUND REIT III, INC., a Maryland corporation







By:

/s/ Corey R. Maple





Corey R. Maple





Chief Executive Officer











SERIES B LIMITED PARTNER:







LEGENDARY CAPITAL REIT III, LLC, a Delaware limited liability company







By:

/s/ Corey R. Maple





Corey R. Maple





Chief Executive Officer











SERIES GO LIMITED PARTNER











By:













SERIES T LIMITED PARTNER















By:









[Signature Page to Amended and Restated Limited Partnership Agreement of Lodging
Fund REIT III OP, LP]

--------------------------------------------------------------------------------

EXHIBIT A



PARTNERS’ CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS



Partner

  

Contributed
Property

  

Agreed Net
Value of
Capital
Contribution

  

Partner-
ship
Units

  

%
Interest

  

Series B
Limited
Units

  

Series B
%
Interests

  

Series T
Limited
Units

  

Series T
%
Interest

 





































GENERAL
PARTNER:







































































Lodging Fund
REIT III, Inc.















100

%

—



—















































Series B
Limited
Partner:







































































Legendary Capital
REIT III, LLC











—



—



1,000



100

%













































Series T
Limited
PartnerS:











































































































Common
LIMITED
PARTNERS:











































































































SERIES GO
LIMITED
PARTNERS















Information m
aintained at General
Partner’s office



















































Totals















100 

%  

1,000



100

%





100

%







Exhibit A

--------------------------------------------------------------------------------

EXHIBIT B



NOTICE OF EXERCISE OF EXCHANGE RIGHT

In accordance with Section 9.4 of the Amended and Restated Limited Partnership
Agreement (the “Agreement”) of Lodging Fund REIT III OP, LP, the undersigned
hereby irrevocably (i) presents for exchange _____ Common Limited Units or _____
Series GO Limited Units in Lodging Fund REIT III OP, LP, in accordance with the
terms of the Agreement and the Exchange Right referred to in Section 9.4,
(ii) surrenders such Common Limited Units or Series GO Limited Units and all
right, title and interest therein and (iii) directs that the Cash Amount or REIT
Shares Amount (as defined in the Agreement) as determined by the General Partner
deliverable upon exercise of the Exchange Right be delivered to the address
specified below, and if REIT Shares (as defined in the Agreement) are to be
delivered, such REIT Shares be registered or placed in the name(s) and at the
address(es) specified below.



Dated:

                                         ,                                    

    

(Name of Limited Partner)













By:









(Signature of Limited Partner)

















Mailing Address:

















(City)               (State)               Zip Code











Signature Guaranteed by:















If REIT Shares are to be issued, issue to:











Name











Social Security or Tax I.D. Number









Exhibit B

--------------------------------------------------------------------------------

EXHIBIT C



CALL NOTICE

In accordance with the Amended and Restated Agreement of Limited Partnership of
Lodging Fund REIT III OP, LP (the “Agreement”), the undersigned hereby
irrevocably exercises its Call Right (as defined in the Agreement) with regard
to all of the Common Limited Units (the “Called Units”) owned by the undersigned
(the “Called Partner”) in Lodging Fund REIT III OP, LP.  The undersigned shall
pay the Cash Amount to the Called Partner at the notice address of the Called
Partner provided in the Agreement upon receipt of (i) an assignment of the
Called Units duly executed by the Called Partner transferring all right, title
and interest in the Called Units to the undersigned along with any certificate
evidencing such Called Units, (ii) if REIT Shares are to be delivered,
instructions as to the name, address and taxpayer identification number of the
person to whom such REIT Shares will be registered or placed and (iii) the
representation, warranty and certification of the Called Partner that such
Called Partner (a) has marketable and unencumbered title to its Called Units,
free and clear of any liens or the rights or interest of any other person or
entity, (b) has the full right, power and authority to transfer and surrender
such Called Units as provided herein and (c) has obtained the consent or
approval of all persons or entities, if any, having the right to consent to or
approve of such transfer and surrender.



Lodging Fund REIT III OP, LP, a Delaware



limited partnership







By:

Lodging Fund REIT III, Inc., a Maryland
corporation, its general partner













By:







Name:







Title:





Exhibit C

--------------------------------------------------------------------------------